

Exhibit 10.1
 
EXECUTION VERSION


ASSET PURCHASE AGREEMENT
 
DATED AS OF JULY 26, 2011,
 
BY AND BETWEEN
 
CABOT OIL & GAS CORPORATION,
 
AS SELLER,
 
AND
 
BREITBURN OPERATING L.P.,
 
AS BUYER

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
   
ARTICLE I CERTAIN DEFINITIONS
1
Section 1.1
Certain Defined Terms
1
Section 1.2
Rules of Construction
1
   
ARTICLE II SALE AND PURCHASE
2
   
ARTICLE III CONSIDERATION AND PAYMENT
2
Section 3.1
Consideration
2
Section 3.2
Payment
2
Section 3.3
Adjustments
3
Section 3.4
Post Closing Review
4
Section 3.5
Gas Imbalance Adjustments
4
Section 3.6
P&A Wells
4
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
5
Section 4.1
Representations and Warranties of Seller
5
Section 4.2
Representations and Warranties of Buyer
8
   
ARTICLE V INVESTIGATION OF ASSETS; CONFIDENTIALITY
9
Section 5.1
Investigation of Assets
9
Section 5.2
Confidential Information
10
   
ARTICLE VI TITLE ADJUSTMENTS
10
Section 6.1
No Warranty or Representation
10
Section 6.2
Buyer’s Title Review
11
Section 6.3
Determination of Title Defects
13
Section 6.4
Seller Title Credit
13
Section 6.5
Exclusion of Title Defect Properties; Indemnification
14
Section 6.6
Deferred Claims and Disputes
15
Section 6.7
No Duplication
15
   
ARTICLE VII PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS
15
Section 7.1
Compliance
15
Section 7.2
Effect of Preference Rights
16
Section 7.3
Transfer Requirements
16
Section 7.4
Certain Governmental Consents
17
Section 7.5
Express Conditions on Sale
17
   
ARTICLE VIII COVENANTS OF SELLER AND BUYER
17
Section 8.1
Conduct of Business Pending Closing
17
Section 8.2
Qualifications on Seller’s Conduct
19
Section 8.3
Conveyance
20
Section 8.4
Public Announcements
20


 
- i -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
     
Section 8.5
Further Assurances
20
Section 8.6
Removal
20
Section 8.7
Records
20
Section 8.8
Amendment of Schedules
21
Section 8.9
Recording
21
Section 8.10
Casualty and Condemnation
21
Section 8.11
Transition Agreement
21
Section 8.12
Key Employee
22
Section 8.13
Property Taxes
22
   
ARTICLE IX CLOSING CONDITIONS
22
Section 9.1
Seller’s Closing Conditions
22
Section 9.2
Buyer’s Closing Conditions
23
   
ARTICLE X CLOSING
24
Section 10.1
Closing
24
Section 10.2
Seller’s Closing Obligations
24
Section 10.3
Buyer’s Closing Obligations
24
   
ARTICLE XI EFFECT OF CLOSING
25
Section 11.1
Revenues
25
Section 11.2
Payments
25
Section 11.3
Survival
25
   
ARTICLE XII LIMITATIONS
26
Section 12.1
Disclaimer of Warranties
26
Section 12.2
Texas Deceptive Trade Practices Act Waiver
26
Section 12.3
Damages
27
   
ARTICLE XIII ASSUMPTION AND INDEMNIFICATION
27
Section 13.1
Assumption and Indemnification By Buyer
27
Section 13.2
Indemnification By Seller
28
Section 13.3
Indemnification and Defense Procedures
28
Section 13.4
Seller’s General Liability Limitation.
30
Section 13.5
Exclusive Remedy
30
   
ARTICLE XIV TERMINATION; REMEDIES
31
Section 14.1
Termination
31
Section 14.2
Remedies
31
   
ARTICLE XV MISCELLANEOUS
32
Section 15.1
Counterparts
32
Section 15.2
Governing Law; Jurisdiction
32
Section 15.3
Entire Agreement
33


 
- ii -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
Section 15.4
Expenses
33
Section 15.5
Notices
33
Section 15.6
Successors and Assigns
34
Section 15.7
Amendments and Waivers
34
Section 15.8
Appendix, Schedules and Exhibits
34
Section 15.9
Purchase Price Allocation for Tax Purposes
35
Section 15.10
Ad Valorem Tax Proration
35
Section 15.11
Tax Matters.
35
Section 15.12
Agreement for the Parties’ Benefit Only
36
Section 15.13
Attorneys’ Fees
36
Section 15.14
Severability
36
Section 15.15
Time of Essence
36
Section 15.16
Financial Statements.
37


 
- iii -

--------------------------------------------------------------------------------

 


APPENDICES
   
Appendix A
Definitions
 
EXHIBITS
   
Exhibit 8.3
Conveyance
Exhibit 8.11
Transition Agreement
Exhibit 10.2(d)
Certificate of Non-Foreign Status
Exhibit A-1
Arbitration Procedures
Exhibit A-2
Property Schedule
 
SCHEDULES
   
Schedule 4.1(e)
Seller’s Consents
Schedule 4.1(f)
Seller’s Actions
Schedule 4.1(g)
Non-Compliance with Laws
Schedule 4.1(h)
Material Contracts
Schedule 4.1(i)
Tax Matters
Schedule 4.1(j)
Plugging and Abandoning Obligations
Schedule 4.1(k)
Outstanding Commitments
Schedule 4.1(m)
Environmental Matters
Schedule 4.2(e)
Buyer’s Consents
Schedule 7.1 - Part I
Preference Rights
Schedule 7.1 - Part II
Transfer Requirements
Schedule 8.1
Conduct of Business
Schedule 8.12
Key Employee
Schedule 15.9
Purchase Price Allocation for Tax Purposes
Schedule A-1
Certain Excluded Assets
Schedule A-2
Certain Permitted Encumbrances
Schedule A-3
Scheduled Imbalances
Schedule A-4
Seller’s knowledge
Schedule A-5
Property County List
Schedule A-6
Inventory


 
- iv -

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 26, 2011, is
by and between CABOT OIL & GAS CORPORATION, a Delaware corporation (“Seller”),
and BREITBURN OPERATING L.P., a Delaware limited partnership (“Buyer”).
 
WHEREAS, Seller owns certain oil and gas properties and related assets located
in the States of Colorado, Utah and Wyoming; and
 
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, such oil and gas properties and related assets upon the terms and
subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties agree as follows:
 
ARTICLE I
CERTAIN DEFINITIONS
 
Section 1.1          Certain Defined Terms.  Unless the context otherwise
requires, the respective terms defined in Appendix A attached hereto and
incorporated herein shall, when used herein, have the respective meanings
therein specified, with each such definition to be equally applicable both to
the singular and the plural forms of the term so defined.
 
Section 1.2           Rules of Construction.
 
(a)           All article, section, schedule and exhibit references used in this
Agreement are to articles, sections, schedules and exhibits to this Agreement
unless otherwise specified.  The schedules and exhibits attached to this
Agreement constitute a part of this Agreement and are incorporated herein for
all purposes.
 
(b)           If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).  Terms defined in the singular have the corresponding meanings in the
plural, and vice versa.  Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa.  The term “includes” or “including” shall mean
“including without limitation.”  The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear.
 
(c)           The Parties acknowledge that each Party and its attorneys have
reviewed this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.
 
 
- 1 -

--------------------------------------------------------------------------------

 

(d)           The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
(e)           Any event hereunder requiring the payment of cash or cash
equivalents and any action to be taken hereunder on a day that is not a Business
Day shall be deferred until the first Business Day occurring after such day.
 
ARTICLE II
SALE AND PURCHASE
 
Subject to the terms and conditions of this Agreement, Seller agrees to sell and
convey to Buyer, and Buyer agrees to purchase from Seller, the Assets.
 
ARTICLE III
CONSIDERATION AND PAYMENT
 
Section 3.1          Consideration.  The consideration for the sale and
conveyance of the Assets to Buyer is TWO HUNDRED EIGHTY-FIVE MILLION AND NO/100
DOLLARS ($285,000,000.00), as adjusted in accordance with the terms of this
Agreement (the “Purchase Price”).  The “Adjusted Purchase Price” shall be the
Purchase Price (i) as adjusted by the Initial Adjustment Amount, (ii) as
adjusted for Title Defects, if any, in accordance with Section 6.2, (iii) as may
be adjusted for excluded Title Defect Properties, if any, in accordance with
Section 6.5(a), (iv) as may be adjusted for undisclosed gas imbalances, if any,
pursuant to Section 3.5, (v) as may be adjusted for payments of portions of the
Purchase Price received by Seller from holders of Preference Rights
contemporaneously with Closing in accordance with and as contemplated by Section
7.2, (vi) as may be adjusted on account of Retained Assets as contemplated by
Section 7.3, (vii) as adjusted downward by an amount equal to the aggregate
amount of proceeds which Seller is holding in suspense as of the Effective Time
in respect of past production of oil, gas or other hydrocarbons attributable to
the Assets (viii) as may be adjusted with respect to wells listed on Schedule
4.1(j) (the “P&A Wells”) pursuant to Section 3.6, and (ix) as adjusted downward
by an amount equal to $1,838,125.00 for certain gas imbalances and other matters
(with the adjustments described in subsections (i) through (ix) above,
collectively the “Purchase Price Adjustments”).
 
Section 3.2          Payment.  Contemporaneously with the execution of this
Agreement, Buyer has deposited an amount equal to five percent (5%) of the
Purchase Price with Seller as a deposit hereunder (the “Deposit”).  At the
Closing, Buyer shall wire transfer the Adjusted Purchase Price minus the Deposit
in immediately available funds to JP Morgan Chase Bank, ABA No. 021-000-021 for
the account of Cabot Oil & Gas Corporation, Account No. 636462608, or such other
account specified by Seller to Buyer on or prior to the Business Day immediately
preceding the Closing Date.

 
- 2 -

--------------------------------------------------------------------------------

 

Section 3.3           Adjustments.
 
(a)           The Purchase Price shall be increased or decreased, as the case
may be, by an amount equal to the Net Cash Flow with respect to the Assets for
the time period (the “Adjustment Period”) beginning at the Effective Time and
ending at 7:00 a.m. (local time) on the Closing Date.  Seller shall deliver to
Buyer on or prior to the third (3rd) Business Day immediately preceding the
Closing Date a statement (the “Adjustment Statement”) setting forth the Purchase
Price Adjustments which shall include Seller’s preliminary determination as of
such date of the Net Cash Flow (such preliminary determination of the Net Cash
Flow being the “Initial Adjustment Amount”) and Seller’s preliminary
determination of the amount of the Purchase Price Adjustments contemplated by
subsections (iv) and (vii) of the definition of Adjusted Purchase Price (the
“Initial Other Amounts”).  If the Initial Adjustment Amount shown on the
Adjustment Statement is a positive number, then the Purchase Price shall be
increased by such amount.  If the Initial Adjustment Amount shown on the
Adjustment Statement is a negative number, then the Purchase Price shall be
decreased by such amount.
 
(b)           The Initial Adjustment Amount and the Initial Other Amounts set
forth on the Adjustment Statement shall be based upon actual information
available to Seller at the time of its preparation and upon Seller’s good faith
estimates and assumptions.  There shall be attached to the Adjustment Statement
such supporting documentation and other data as is reasonably necessary to
provide a basis for the Purchase Price Adjustments (including Net Cash Flow)
shown therein.
 
(c)           The “Net Cash Flow” shall be the algebraic sum of (i) a positive
amount equal to the aggregate amount paid by Seller as Seller’s share of the
costs and expenses of exploration, maintenance, development, production and
operation of the Assets incurred with respect to the Adjustment Period
(including prepayments of any such costs or expenses but excluding any costs and
expenses paid by Seller during the Adjustment Period with respect to the
plugging and abandonment of any of the P&A Wells and any costs and expenses
relating to the purchase of the Inventory), (ii) a positive amount equal to the
sum of (A) all overhead charges paid by Seller to any operator of any of the
Assets, and (B) with respect to any properties operated by Seller or any
affiliate of Seller, the overhead charges payable to Seller or such affiliated
operator on account of the Subject Interests in such properties under existing
operating agreements or, if no overhead charge is applicable to a Subject
Interest under an existing operating agreement, an overhead charge to such
Subject Interest equal to $4,500 per month for each drilling well and $1,000 per
month for each producing well attributable to each such Subject Interest, and
(iii) a negative amount equal to the aggregate gross proceeds received by Seller
from the sale or disposition of oil, gas and other hydrocarbons produced from
the Assets during the Adjustment Period or from the rental, sale, salvage or
other disposition of any other Assets during the Adjustment Period.

 
- 3 -

--------------------------------------------------------------------------------

 

Section 3.4          Post Closing Review.  After the Closing, Seller shall
review the Adjustment Statement and determine the actual Purchase Price
Adjustments contemplated by subsections (iv) and (vii) of the definition of
Adjusted Purchase Price and the actual Net Cash Flow.  On or prior to the
ninetieth (90th) day after the Closing Date, Seller shall present Buyer with a
statement of the actual Purchase Price Adjustments contemplated by subsections
(iv) and (vii) of the definition of Adjusted Purchase Price and the actual Net
Cash Flow and such supporting documentation as is reasonably necessary to
support the same (the “Final Adjustment Statement”).  Buyer will give
representatives of Seller reasonable access to its premises and to its books and
records for purposes of preparing the Final Adjustment Statement and will cause
appropriate personnel of Buyer to assist Seller and Seller’s representatives, at
no cost to Seller, in the preparation of the Final Adjustment Statement.  Seller
will give representatives of Buyer reasonable access to its premises and to its
books and records for purposes of reviewing the calculation of Purchase Price
Adjustments reflected in the Final Adjustment Statement and will cause
appropriate personnel of Seller to assist Buyer and its representatives, at no
cost to Buyer, in verification of such calculation.  The Final Adjustment
Statement shall become final and binding on Seller and Buyer as to the Net Cash
Flow and, without limiting Buyer’s rights pursuant to Section 3.5, the other
Purchase Price Adjustments reflected therein, thirty (30) days following the
date the Final Adjustment Statement is received by Buyer, except to the extent
that prior to the expiration of such thirty (30) day period Buyer delivers to
Seller notice, as hereinafter required, of its disagreement with the contents of
the Final Adjustment Statement.  Such notice shall be in writing and set forth
all of Buyer’s disagreements with respect to any portion of the Final Adjustment
Statement, together with Buyer’s proposed changes thereto, and shall include an
explanation in reasonable detail of, and such supporting documentation as is
reasonably necessary to support, such changes.  If Buyer has timely delivered
such a notice of disagreement to Seller, then, upon written agreement between
Buyer and Seller resolving all disagreements of Buyer set forth in such notice,
the Final Adjustment Statement will become final and binding upon Buyer and
Seller as to the Net Cash Flow and, without limiting Buyer’s rights pursuant to
Section 3.5, the other Purchase Price Adjustments reflected therein.  If the
Final Adjustment Statement has not become final and binding by the sixtieth
(60th) day following its receipt by Buyer, then Buyer or Seller may submit any
unresolved disagreements of Buyer set forth in such notice to final and binding
arbitration in accordance with the Arbitration Procedures.  Upon resolution of
such unresolved disagreements of Buyer, the Final Adjustment Statement shall be
final and binding upon Buyer and Seller as to the Net Cash Flow and, without
limiting Buyer’s rights pursuant to Section 3.5, any other Purchase Price
Adjustments reflected therein.  Within three (3) Business Days after the Final
Adjustment Statement becomes final and binding as to the Net Cash Flow and,
without limiting Buyer’s rights pursuant to Section 3.5, the other Purchase
Price Adjustments reflected therein, Seller or Buyer, as appropriate, shall pay
to the other Party the amount, if any, by which the actual Purchase Price
Adjustments shown in the Final Adjustment Statement, are less than or exceed the
sum of the Initial Adjustment Amount and the Initial Other Amounts, together
with interest thereon from the Closing Date until paid at the Agreed
Rate.  Notwithstanding anything herein contained to the contrary, Seller shall
not be liable to pay to Buyer pursuant to this Section 3.4 any amounts on
account of Net Cash Flow that have been paid by Seller to Buyer pursuant to the
Transition Agreement.
 
Section 3.5          Gas Imbalance Adjustments.  The Purchase Price shall be (a)
reduced by an amount equal to (1) Unscheduled (Negative) Imbalances multiplied
by (2) $3.12 per Mcf and (b) increased by an amount equal to (1) Unscheduled
(Positive) Imbalances multiplied by (2) $3.12 per Mcf.
 
Section 3.6          P&A Wells.  With respect to any of the P&A Wells that (a)
have not been plugged and abandoned by the Closing (or Seller’s share of the
cost for which has not been paid by Seller by Closing) or (b) Seller has not,
prior to the Closing, prepaid Seller’s share of the plugging and abandonment
costs of such well to the operator conducting such plugging and abandonment
operation, the Purchase Price shall be reduced by the plugging and abandonment
costs set forth on Schedule 4.1(j) for such P&A Well.

 
- 4 -

--------------------------------------------------------------------------------

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Section 4.1          Representations and Warranties of Seller.  Seller
represents and warrants to Buyer as follows:
 
(a)           Organization and Qualification.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite corporate power to carry on its business as it is
now being conducted.  Seller is duly qualified to do business, and is in good
standing, in each jurisdiction in which the Assets owned or leased by it makes
such qualification necessary.
 
(b)           Authority.  Seller has all requisite corporate power and authority
to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite corporate action on the part of Seller.
 
(c)           Enforceability.  This Agreement constitutes a valid and binding
agreement of Seller enforceable against Seller in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application with respect to creditors, (ii)
general principles of equity and (iii) the power of a court to deny enforcement
of remedies generally based upon public policy.
 
(d)           No Conflict or Violation.  Neither the execution and delivery of
this Agreement nor the consummation of the transactions and performance of the
terms and conditions contemplated hereby by Seller will (i) conflict with or
result in any breach of any provision of the certificate of incorporation or
by-laws or other governing documents of Seller; (ii) be rendered void or
ineffective by or under the terms, conditions or provisions of any agreement,
instrument or obligation to which Seller is a party or is subject; (iii) result
in a default under the terms, conditions or provisions of any Asset (or of any
agreement, instrument or obligation relating to or burdening any Asset); or (iv)
violate or be rendered void or ineffective under any Law, other than, in the
case of the matters described in clauses (ii), (iii) and (iv) of this Section
4.1(d), the matters referenced in Section 4.1(e) and such conflicts, breaches,
violations, defaults or other events as will not have a Material Adverse Effect.
 
(e)           Consents; Preferential Rights.  Except for (i) consents or
approvals of, or filings with, any applicable Governmental Authorities in
connection with assignments of the Assets which are not customarily obtained
prior to the assignment of the Assets, (ii) Preference Rights and Transfer
Requirements, and (iii) the consents, filings or notices expressly described and
set forth on Schedule 4.1(e), no consent, approval, authorization or permit of,
or filing with or notification to, any Person is required for or in connection
with the execution and delivery of this Agreement by Seller or for or in
connection with the consummation of the transactions and performance of the
terms and conditions contemplated hereby by Seller.  To Seller’s knowledge, all
agreements containing a (i) Preference Right are set forth in Part I of Schedule
7.1 and (ii) Transfer Requirement are set forth in Part II of Schedule 7.1.
 
(f)           Actions.  Except as set forth on Schedule 4.1(f), there are no
material Actions pending against Seller or, to the knowledge of Seller,
threatened against Seller which relate to the Assets or the transactions
contemplated by this Agreement.

 
- 5 -

--------------------------------------------------------------------------------

 

(g)           Compliance With Laws.  Except with respect to (i) matters set
forth on Schedule 4.1(f) and Schedule 4.1(g), (ii) compliance with Laws
concerning Taxes (as to which certain representations and warranties are made
pursuant to Section 4.1(i)) and (iii) compliance with Environmental Laws (as to
which certain representations and warranties are made pursuant to Section
4.1(m)), Seller has no knowledge of any material violation by Seller of any Law
applicable to the Assets.
 
(h)           Material Contracts.  Schedule 4.1(h) sets forth a list of all
Material Contracts that exist as of the date of this Agreement.  Except as set
forth on Schedule 4.1(h), Seller is not in material breach of, or material
default under, and to the knowledge of Seller, no other Person is in material
breach of, or material default under, any Material Contract, and there does not
exist under any provision thereof, to the knowledge of Seller, any event that,
with the giving of notice or the lapse of time or both, would constitute such a
material breach or material default by any Person.
 
(i)           Tax Matters.
 
(i)           Each Tax Return required to be filed with respect to the Assets
has been timely and properly filed under applicable Laws and all Taxes due and
owed with respect to the Assets have been timely and properly paid.  All such
Tax Returns are correct and complete in all material respects.
 
(ii)           Except as set forth on Schedule 4.1(i), none of the Assets are
subject to or owned by any Tax partnership requiring a partnership income Tax
Return to be filed under Subchapter K of Chapter 1 of Subtitle A of the Code.
 
(iii)          The Assets are not subject to any lien for Taxes, other than
Permitted Encumbrances.
 
(iv)         As of the date of this Agreement, neither Seller nor any of its
affiliates has received written notice of any pending claim with respect to the
Assets from any Governmental Authority for assessment of Property Taxes, and
there are no ongoing audits, suits, proceedings, assessments, reassessments,
deficiency claims or other claims relating to any Property Taxes with respect to
the Assets by any applicable Governmental Authority.
 
(v)          Neither Seller nor any of its affiliates have waived any statute of
limitations in respect of Property Taxes, nor have Seller or any of affiliates
agreed to any extension of time with respect to any Property Tax assessment or
deficiency.
 
(j)           Wells.  Except as set forth on Schedule 4.1(j), there is no well
included in the Assets that:
 
(i)           Seller is obligated on the date of this Agreement by Law or
agreement to plug and abandon; and
 
(ii)           to the knowledge of Seller, has been plugged and abandoned other
than in compliance in all material respects with Law.

 
- 6 -

--------------------------------------------------------------------------------

 

(k)           Proposed Operations or Expenditures.  Except as set forth on
Schedule 4.1(k), as of the date of this Agreement, there are no outstanding
authorities for expenditure or other commitments to conduct any operations or
expend any amount of money on or with respect to the Assets which are binding on
Seller or the Assets and will be binding on Buyer after Closing and which Seller
reasonably anticipates will require the expenditure of money in excess of
$500,000.00 per item (net to Seller’s interest).
 
(l)           Status of Seller.  Seller is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
(m)         Environmental.  Except as set forth on Schedule 4.1(m):
 
(i)           the Assets and Seller with respect to the Assets are in compliance
in all material respects with the requirements of all Environmental Laws;
 
(ii)          to the knowledge of Seller, all permits, licenses, approvals,
consents, certificates and other authorizations required by Environmental Laws
with respect to the ownership or operation of the Assets (the “Environmental
Permits”) have been properly obtained and are in full force and effect, and the
Assets are in material compliance with the Environmental Permits; and
 
(iii)         Seller (1) is not subject to any pending, material written claim
or, to the knowledge of Seller, threatened, material complaint or claim, related
to any material non-compliance with, or material liabilities arising under,
Environmental Laws with respect to the Assets or to the presence or release of
any Hazardous Substances on or from any of the Assets, and (2) has not entered
into, and is not subject to, any pending consent order, consent decree,
compliance order or administrative order pursuant to any Environmental Laws that
relate to the current or future use of the Assets, or that require any
investigation or remediation of Hazardous Substances in relation to the Assets,
which would reasonably be expected to result in material liability to Seller (or
Buyer following the Closing).
 
(n)         Brokerage Fees and Commissions.  Neither Seller nor any affiliate of
Seller has incurred any obligation or entered into any agreement for any
investment banking, brokerage or finder’s fee or commission in respect of the
transactions contemplated by this Agreement for which Buyer shall incur any
liability.
 
(o)         Bankruptcy.  There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by, or, to the knowledge of
Seller, threatened against Seller.
 
(p)         Payments for Production.  Seller is not obligated by virtue of any
take or pay payment, advance payment or other similar payment (other than
royalties, overriding royalties and similar arrangements) to deliver
hydrocarbons, or proceeds from the sale thereof, attributable to the Subject
Interests at some future time without receiving payment therefor at or after the
time of delivery, excluding, however, any imbalances attributable to the Subject
Interests.

 
- 7 -

--------------------------------------------------------------------------------

 

Section 4.2           Representations and Warranties of Buyer.  Buyer represents
and warrants to Seller as follows:
 
(a)           Organization and Qualification.  Buyer is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the requisite power to carry on its business as it is
now being conducted.  Buyer is duly qualified to do business and is in good
standing in each jurisdiction in which the Assets to be acquired by it makes
such qualification necessary.
 
(b)           Authority.  Buyer has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations under this
Agreement.  The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of Buyer.
 
(c)           Enforceability.  This Agreement constitutes a valid and binding
agreement of Buyer enforceable against Buyer in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application with respect to creditors, (ii)
general principles of equity and (iii) the power of a court to deny enforcement
of remedies generally based upon public policy.
 
(d)           No Conflict or Violation.  Neither the execution and delivery of
this Agreement nor the consummation of the transactions and performance of the
terms and conditions contemplated hereby by Buyer will (i) conflict with or
result in any breach of any provision of the governing documents of Buyer; (ii)
be rendered void or ineffective by or under the terms, conditions or provisions
of any agreement, instrument or obligation to which Buyer is a party or is
subject; or (iii) violate or be rendered void or ineffective under any Law,
other than, in the case of the matters described in clauses (ii) and (iii) of
this Section 4.2(d), the matters referenced in Section 4.2(e) and such
conflicts, breaches, violations or other events as will not materially impair
the ability of Buyer to consummate the transactions contemplated by this
Agreement or to perform its obligations hereunder.
 
(e)           Consents.  Except for (i) consents or approvals of, or filings
with, any applicable Governmental Authorities in connection with assignments of
the Assets which are not customarily obtained prior to the assignment of the
Assets, (ii) Preference Rights and Transfer Requirements, and (iii) the
consents, filings or notices expressly described and set forth on Schedule
4.2(e), no consent, approval, authorization or permit of, or filing with or
notification to, any Person is required for or in connection with the execution
and delivery of this Agreement by Buyer or for or in connection with the
consummation of the transactions and performance of the terms and conditions
contemplated hereby by Buyer.
 
(f)           Actions.  There are no Actions pending against Buyer or, to the
knowledge of Buyer, threatened against Buyer which relate to the transactions
contemplated by this Agreement other than Actions which are not reasonably
expected by Buyer to materially impair the ability of Buyer to consummate the
transactions contemplated by this Agreement or to perform its obligations
hereunder.
 
(g)           Brokerage Fees and Commissions.  Neither Buyer nor any affiliate
of Buyer has incurred any obligation or entered into any agreement for any
investment banking, brokerage or finder’s fee or commission in respect of the
transactions contemplated by this Agreement for which Seller shall incur any
liability.

 
- 8 -

--------------------------------------------------------------------------------

 

(h)          Qualified Owner.  Buyer (i) is qualified (or will be qualified as
of Closing) to own federal and state oil, gas and mineral leases and oil, gas
and mineral leases on tribal and allotted Indian lands in all jurisdictions
where any of the Subject Interests are located and (ii) has (or as of Closing
will have) complied with all necessary governmental bonding requirements arising
from its ownership of the Assets.  The consummation of the transactions
contemplated hereby will not cause Buyer to be disqualified as an owner of such
leases or to exceed any acreage limitation imposed by any Law.
 
(i)           Funds.  Buyer has sufficient funds available to enable Buyer to
consummate the transactions contemplated hereby and to pay all related fees and
expenses of Buyer.
 
(j)           No Distribution.  Buyer is an experienced and knowledgeable
investor in the oil and gas business, Buyer is able to bear the economic risks
of its acquisition and ownership of the Assets, and Buyer is capable of
evaluating (and has evaluated) the merits and risks of the Assets and Buyer’s
acquisition and ownership thereof.  Prior to entering into this Agreement, Buyer
was advised by its counsel and such other Persons it has deemed appropriate
concerning this Agreement and has relied solely on an independent investigation
and evaluation of, and appraisal and judgment with respect to, the geologic and
geophysical characteristics of the Assets, the estimated reserves recoverable
therefrom, and the price and expense assumptions applicable thereto.  Buyer is
an “accredited investor,” as such term is defined in Regulation D of the
Securities Act of 1933, as amended, and will acquire the Assets for its own
account and not with a view to a sale or distribution thereof in violation of
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, any applicable state blue sky laws or any other applicable
securities Laws.
 
(k)          Bankruptcy.  There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by, or to the knowledge of
Buyer, threatened against Buyer.
 
ARTICLE V
INVESTIGATION OF ASSETS; CONFIDENTIALITY
 
Section 5.1          Investigation of Assets.  Promptly following the execution
of this Agreement and until the Closing Date (or earlier termination of this
Agreement), Seller (i) shall permit Buyer and its representatives at reasonable
times to examine, in Seller’s offices, (x) all abstracts of title, title
opinions, title files, ownership maps, lease files, assignments, division
orders, and similar documents and (y) all environmental reports, assessments and
audits, in each case, relating to the Assets insofar as the same are in Seller’s
possession and insofar as Seller may do so without (a) violating legal
constraints or any legal obligation (provided that, in the case of
confidentiality obligations, Seller has used commercially reasonable efforts to
obtain any consents associated therewith) or (b) waiving any attorney/client
privilege (such limitations described in clauses (a) and (b) being herein
collectively called the “Limitations”), (ii) subject to any required consent of
any third Person (which Seller shall use commercially reasonable efforts to
obtain), shall permit Buyer and its representatives at reasonable times and at
Buyer’s sole risk, cost and expense, to conduct, in the presence of Seller’s
representatives, reasonable non-environmental related inspections of the Assets
and (iii) subject to any required consent of any third Person (which Seller
shall use commercially reasonable efforts to obtain), shall permit Buyer, at
Buyer’s sole risk, cost and expense, to conduct a Phase I Environmental Site
Assessment of the Assets and visual inspections and, subject to the Limitations,
record reviews relating to the Assets with respect their condition and
compliance with Environmental Laws; provided, however, Buyer shall repair any
damage to the Assets resulting from such inspections and Buyer does hereby
indemnify and hold harmless the Seller Indemnified Persons from and against any
and all Covered Liabilities to the extent arising from Buyer’s inspection of the
Assets, REGARDLESS OF ANY CONCURRENT NEGLIGENCE OR STRICT LIABILITY ON THE PART
OF ANY SELLER INDEMNIFIED PERSON AND REGARDLESS OF THE FORM OF CLAIM WHETHER AT
COMMON LAW, STRICT LIABILITY, NEGLIGENCE OR UNDER ANY STATUTE OR REGULATION,
EXCLUDING, HOWEVER, THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SELLER
INDEMNIFIED PERSON.

 
- 9 -

--------------------------------------------------------------------------------

 

Section 5.2          Confidential Information.  Buyer agrees to maintain all
information made available to it pursuant to Section 5.1 confidential and to
cause its officers, employees, representatives, consultants and advisors to
maintain all information made available to them pursuant to Section 5.1
confidential, all as provided in that certain Confidentiality Agreement dated
June 22, 2011 (the “Confidentiality Agreement”), by and between Seller and
Buyer, the terms of which are incorporated herein by reference and made a part
of this Agreement.
 
ARTICLE VI
TITLE ADJUSTMENTS
 
Section 6.1          No Warranty or Representation.  Without limiting Buyer’s
right to adjust the Purchase Price by operation of Sections 6.2 and 6.5(a) and
except for the special warranty of title which is contained in the Conveyance,
Seller makes no warranty or representation, express, implied, statutory or
otherwise, with respect to Seller’s title to any of the Assets and Buyer hereby
acknowledges and agrees that, except as provided above, Buyer’s sole remedy for
any defect of title, including any Title Defect, with respect to any of the
Assets shall be pursuant to the procedures set forth in this Article VI, which
remedies (other than those provided for in Section 6.5) shall, subject to
Section 6.6,  cease and be deemed to be finally and conclusively satisfied, in
all respects, upon the Closing.  Furthermore, Seller makes no warranty or
representation, express, implied, statutory or otherwise, with respect to the
accuracy or completeness of the information, records and data now, heretofore or
hereafter made available to Buyer in connection with this Agreement (including
any description of the Assets, pricing assumptions, potential for production of
oil, gas or other hydrocarbons from the Subject Interests or any other matters
contained in or related to the Reserve Report or any other material furnished to
Buyer by Seller or by Seller’s agents or representatives).

 
- 10 -

--------------------------------------------------------------------------------

 

Section 6.2           Buyer’s Title Review.
 
(a)         Buyer’s Assertion of Title Defects.  Prior to the expiration of the
sixty (60) day period commencing on the execution of this Agreement (the “Title
Examination Period”), Buyer shall notify Seller in writing of any matters which,
in Buyer’s reasonable opinion, constitute Title Defects and which Buyer intends
to assert as a Title Defect with respect to any portion of a Property
Subdivision pursuant to this Article VI.  For all purposes of this Agreement,
Buyer shall be deemed to have waived any Title Defect which Buyer fails to
assert as a Title Defect by written notice given to Seller on or before the
expiration of the Title Examination Period.  To be effective, Buyer’s written
notice of a Title Defect must include (i) a brief description of the matter
constituting the asserted Title Defect, (ii) the claimed Title Defect Amount
attributable thereto, and (iii) supporting documents reasonably necessary for
Seller (as well as any title attorney or examiner hired by Seller) to verify the
existence of such asserted Title Defect.  To give Seller an opportunity to
commence reviewing and curing Title Defects, Buyer agrees to give Seller written
notice of any Title Defect which Buyer determines exists promptly following
Buyer’s determination of the existence of same, which notice may be preliminary
in nature and supplemented prior to the end of the Title Examination
Period.  Buyer shall also promptly furnish Seller with written notice of any
Seller Title Credit which is discovered by any of Buyer’s employees or
representatives while conducting Buyer’s title review, due diligence or
investigation with respect to the Subject Interests and Property Subdivisions.
 
(b)         Purchase Price Allocations.  The Purchase Price has been allocated
to the various Subject Interests in Property Subdivisions in the manner and in
accordance with the respective values set forth in Part II of the Property
Schedule.  If any adjustment is made to the Purchase Price pursuant to this
Section 6.2, a corresponding adjustment shall be made to the portion of the
Purchase Price allocated to the affected Property Subdivision in the Property
Schedule.
 
(c)         Seller’s Opportunity to Cure.  Seller shall have until two (2) days
prior to the Closing Date, at its cost and expense, if it so elects but without
obligation, to cure all or a portion of such asserted Title Defects.  Any
asserted Title Defects which are waived by Buyer or cured within such time shall
be deemed “Permitted Encumbrances” hereunder.  If Seller within such time fails
to cure any Title Defect of which Buyer has given timely written notice as
required above and Buyer has not and does not waive same on or before the day
immediately preceding the Closing Date, the Property Subdivision affected by
such uncured and unwaived Title Defect shall be a “Title Defect Property”.
 
(d)         Buyer’s Title Adjustments.  Subject to Sections 6.5 and 6.6, as
Buyer’s sole and exclusive remedy with respect to Title Defects (other than as
set forth in the Conveyance), Buyer shall be entitled to reduce the Purchase
Price by the amount, if any, by which the aggregate amount of Title Defect
Amounts with respect to all Title Defect Properties exceeds the sum of
$7,000,000 (the “Title Defect Deductible”) plus the aggregate amount of Seller
Title Credits with respect to all Property Subdivisions.  As used herein, the
term “Title Defect Amount” shall mean, with respect to a Title Defect Property,
the amount by which the value of such Title Defect Property is impaired as a
result of the existence of one or more uncured and unwaived Title Defects, which
amount shall be determined as follows:
 
(1)           If the Title Defect results from Seller having a lesser Net
Revenue Interest in such Title Defect Property than the Net Revenue Interest
specified therefor in Part II of the Property Schedule, the Title Defect Amount
shall be equal to the product obtained by multiplying the portion of the
Purchase Price allocated to such Title Defect Property in Part II of the
Property Schedule by a fraction, the numerator of which is the reduction in the
Net Revenue Interest and the denominator of which is the Net Revenue Interest
specified for such Title Defect Property in Part II of the Property Schedule.

 
- 11 -

--------------------------------------------------------------------------------

 

(2)           If the Title Defect results from Seller having a greater Working
Interest in a Title Defect Property than the Working Interest specified therefor
in Part II of the Property Schedule, the Title Defect Amount shall be equal to
the present value (discounted at 10% compounded annually) of the increase in the
costs and expenses forecasted in the Reserve Report with respect to such Title
Defect Property for the period from and after the Effective Time which is
attributable to such increase in Seller’s Working Interest; provided, however,
that no Title Defect Amount shall be allowed on account of and to the extent
that an increase in Seller’s Working Interest in a Property Subdivision has the
effect of proportionately increasing Seller’s Net Revenue Interest in such
Property Subdivision.
 
(3)           If the Title Defect results from the existence of a lien, the
Title Defect Amount shall be an amount sufficient to discharge such lien.
 
(4)           If the Title Defect results from any matter not described in
paragraphs (1), (2) or (3) above, the Title Defect Amount shall be an amount
equal to the difference between the value of the Title Defect Property affected
by such Title Defect with such Title Defect and the value of such Title Defect
Property without such Title Defect (taking into account the portion of the
Purchase Price allocated in Part II of the Property Schedule to such Title
Defect Property); provided that, if such Title Defect is reasonably susceptible
of being cured, the Title Defect Amount shall not be greater than the reasonable
cost and expense of curing such Title Defect.
 
(5)           If a Title Defect is not effective or does not affect a Title
Defect Property throughout the entire productive life of such Title Defect
Property, such fact shall be taken into account in determining the Title Defect
Amount.
 
(6)           The Title Defect Amount with respect to a Title Defect Property
shall be determined without duplication of any costs or losses included in
another Title Defect Amount hereunder.  For example, but without limitation, if
a lien affects more than one Title Defect Property or the curative work with
respect to one Title Defect results (or is reasonably expected to result) in the
curing of any other Title Defect affecting the same or another Title Defect
Property, the amount necessary to discharge such lien or the cost and expense of
such curative work shall only be included in the Title Defect Amount for one
Title Defect Property and only once in such Title Defect Amount.
 
(7)           If a Title Defect affects only a portion of a Property Subdivision
(as contrasted with an undivided interest in the entirety of such Property
Subdivision) and a portion of the Purchase Price has not been allocated
specifically to such portion of a Property Subdivision in the Property Schedule,
then for purposes of computing the Title Defect Amount, the portion of the
Purchase Price allocated to such Property Subdivision shall be further allocated
among the portions of such Property Subdivision in the proportion that the net
acreage (or net acre feet, as appropriate) of such Property Subdivision affected
by such Title Defect bears to the net acreage (or net acre feet, as appropriate)
in the entire Property Subdivision.  In the event such Property Subdivision is
subject to a unitization agreement, the foregoing allocation shall be made in a
manner which is consistent with the allocation of production or productive
acreage in such unitization agreement.

 
- 12 -

--------------------------------------------------------------------------------

 

(8)           The Title Defect Amount attributable to a Title Defect Property or
any portion thereof shall not exceed the portion of the Purchase Price allocated
to such Title Defect Property or such portion in Section 6.2(b) and paragraph
(7) above.  For example, but without limitation, if Seller does not own fifty
percent (50%) of the Net Revenue Interest specified in the Property Schedule for
a Title Defect Property and such unowned fifty percent (50%) interest is also
burdened by a lien, the Title Defect Amount for such Title Defect Property shall
not exceed the portion of the Purchase Price allocable to such fifty percent
(50%) interest notwithstanding that it may be affected by multiple Title
Defects.
 
(9)           Notwithstanding the foregoing, if the Title Defect Amount
determined pursuant to the foregoing with respect to a Title Defect Property is
$20,000.00 or less, then the Title Defect Amount with respect to such Title
Defect Property shall be deemed to be zero.
 
Section 6.3          Determination of Title Defects.  A portion of a Property
Subdivision shall be deemed to have a “Title Defect” if Seller does not have
Defensible Title thereto as of the execution date hereof and as of the Closing
Date.  Notwithstanding any other provision in this Agreement to the contrary,
the following matters shall not constitute Title Defects:  (a) defects arising
out of lack of corporate authorization, unless Buyer provides affirmative
evidence that such corporate action was not authorized and results in another
Person’s superior claim of title to the relevant Property Subdivision or portion
thereof; (b) defects in the chain of title prior to January 1, 1950, unless
Buyer provides affirmative evidence that the defect results in another Person’s
superior claim of title to the relevant Property Subdivision or portion thereof;
and (c) defects relating to matters for which the applicable statute of
limitations has expired.
 
Section 6.4          Seller Title Credit.  A “Seller Title Credit” shall mean,
with respect to a Property Subdivision, the amount by which the value of such
Property Subdivision is enhanced by virtue of (a) Seller having a greater Net
Revenue Interest in such Property Subdivision than the Net Revenue specified
therefor in Part II of the Property Schedule, or (b) Seller having a lesser
Working Interest in such Property Subdivision than the Working Interest
specified therefor in Part II of the Property Schedule, which amount shall be
determined as follows:
 
(1)           If the Seller Title Credit results from Seller having a greater
Net Revenue Interest in such Property Subdivision than the Net Revenue Interest
specified therefor in Part II of the Property Schedule, the Seller Title Credit
shall be equal to the product obtained by multiplying the portion of the
Purchase Price allocated to such Property Subdivision in Part II of the Property
Schedule by a fraction, the numerator of which is the increase in the Net
Revenue Interest and the denominator of which is the Net Revenue Interest
specified for such Property Subdivision in Part II of the Property Schedule.

 
- 13 -

--------------------------------------------------------------------------------

 

(2)         If the Seller Title Credit results from Seller having a lesser
Working Interest in a Property Subdivision than the Working Interest specified
therefor in Part II of the Property Schedule, the Seller Title Credit shall be
equal to the present value (discounted at 10% compounded annually) of the
decrease in the costs and expenses forecasted in the Reserve Report with respect
to such Property Subdivision for the period from and after the Effective Time
which is attributable to such decrease in Seller’s Working Interest; provided,
however, no Seller Title Credit shall be allowed on account of and to the extent
that a decrease in Seller’s Working Interest in a Property Subdivision has the
effect of proportionately decreasing Seller’s Net Revenue Interest in such
Property Subdivision.
 
(3)         In determining the amount of Seller Title Credits, the principles
and methodology set forth in paragraphs (5), (6) and (7) of Section 6.2(d) shall
be applied, mutatis mutandis.
 
(4)         Notwithstanding the foregoing:
 
 
(A)
if the amount of a Seller Title Credit determined pursuant to the foregoing with
respect to a Property Subdivision is $20,000.00 or less, then the amount of such
Seller Title Credit shall be deemed to be zero; and

 
 
(B)
there shall be no increase to the Title Defect Deductible for Seller Title
Credits which would otherwise generate an increase to the Title Defect
Deductible unless and until the aggregate amount of such Seller Title Credits
exceeds $7,000,000, and then only to the extent that such aggregate amount
exceeds such amount.

 
The Title Defect Deductible shall be restored to the extent that any portion
thereof is applied as a credit against a Title Defect Amount attributable to a
Title Defect which is subsequently cured by Seller or determined not to
constitute a Title Defect.
 
Section 6.5          Exclusion of Title Defect Properties; Indemnification.  On
or before the Closing Date, Seller may with respect to any Title Defect
Property, (a) elect to retain and exclude such Title Defect Property from the
Assets to be conveyed by Seller to Buyer pursuant to the terms hereof so long as
the Purchase Price is reduced by the portion of the Purchase Price allocated (or
deemed allocated pursuant to Section 6.2(d)(7)) to such Title Defect Property in
Part II of the Property Schedule, or (b) indemnify Buyer, in a form and
substance reasonably satisfactory to Buyer, from and against all liabilities,
losses, costs and expenses resulting from each Title Defect affecting such Title
Defect Property which do not exceed, in the aggregate, the portion of the
Purchase Price allocated to such Title Defect Property in Part II of the
Property Schedule.  In the event Seller exercises its right under Section 6.5(a)
with respect to a Title Defect Property, said Title Defect Property, together
with a pro rata share of all incidental rights, oil, gas and other hydrocarbons
and other assets attributable or appurtenant thereto, shall be retained by
Seller and excluded from the Assets which are conveyed by Seller to Buyer
pursuant to the Conveyance.  In the event Seller exercises its right under
Section 6.5(b) with respect to a Title Defect Property, the Purchase Price shall
not be reduced on account of any Title Defect affecting such Title Defect
Property.

 
- 14 -

--------------------------------------------------------------------------------

 

Section 6.6          Deferred Claims and Disputes.  In the event that Buyer and
Seller have not agreed upon one or more adjustments, credits or offsets claimed
by Buyer or Seller pursuant to and in accordance with the requirements of this
Article VI, any such claim (a “Deferred Adjustment Claim”) shall be settled
pursuant to this Section 6.6 and, except as provided in Sections 9.1(e) and
9.2(e), shall not prevent or delay Closing.  With respect to each potential
Deferred Adjustment Claim, Buyer and Seller shall deliver to the other a written
notice describing each such potential Deferred Adjustment Claim, the amount in
dispute and a statement setting forth the facts and circumstances that support
such Party’s position with respect to such Deferred Adjustment Claim.  At
Closing, the Purchase Price shall not be adjusted on account of, and, except as
provided in Sections 9.1(e) and 9.2(e), no effect shall be given to, the
Deferred Adjustment Claim.  On or prior to the thirtieth (30th) consecutive
calendar day following the Closing Date (the “Deferred Matters Date”), Seller
and Buyer shall attempt in good faith to reach agreement on the Deferred
Adjustment Claims and, ultimately, to resolve by written agreement all disputes
regarding the Deferred Adjustment Claims.  Any Deferred Adjustment Claims which
are not so resolved on or before the Deferred Matters Date shall be submitted to
final and binding arbitration in accordance with the Arbitration Procedures;
provided, however, that Seller may elect at any time to resolve all disputes
relating to the Deferred Adjustment Claims by the payment to Buyer of the amount
by which the Purchase Price would have been reduced at Closing on account of the
Title Defects which constitute Deferred Adjustment Claims if same did not
constitute Deferred Adjustment Claims.  Notwithstanding anything herein provided
to the contrary, including Section 6.2(c), Seller shall be entitled to cure any
Title Defect which constitutes a Deferred Adjustment Claim at any time prior to
the point in time when a final and binding written decision of the board of
arbitrators is made with respect thereto in accordance with the Arbitration
Procedures.  The amount of any reduction in the Purchase Price to which Buyer
becomes entitled under the final and binding written decision of the board of
arbitrators shall be promptly refunded by Seller to Buyer.
 
Section 6.7          No Duplication.  Notwithstanding anything herein provided
to the contrary, if a Title Defect results from any matter which could also
result in the breach of any representation or warranty of Seller set forth in
Section 4.1, then Buyer shall only be entitled to assert such matter as a Title
Defect pursuant to this Article VI and shall be precluded from also asserting
such matter as the basis of the breach of any such representation or warranty.
 
ARTICLE VII
PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS
 
Section 7.1          Compliance.  Buyer’s purchase of the Assets is expressly
subject to all validly existing and applicable Preference Rights and Transfer
Requirements.  Promptly following the execution hereof, Seller shall initiate
all procedures required to comply with or obtain the waiver of all Preference
Rights and Transfer Requirements set forth on Schedule 7.1 with respect to the
transactions contemplated by this Agreement.  Seller shall not be obligated to
pay any consideration to (or incur any cost or expense for the benefit of) the
holder of any Preference Right or Transfer Requirement in order to obtain the
waiver thereof or compliance therewith.

 
- 15 -

--------------------------------------------------------------------------------

 

Section 7.2          Effect of Preference Rights.  If a third party who has been
offered a Preference Property pursuant to Section 7.1 elects prior to Closing to
purchase such Preference Property in accordance with the terms of such
Preference Right, and Seller receives written notice of such election prior to
the Closing Date, such Preference Property will be eliminated from the Assets
and the Purchase Price shall be reduced by the portion of the Purchase Price
allocated to such Preference Property pursuant to the immediately following
sentence.  The portion of the Purchase Price to be allocated to any Asset or
portion thereof affected by a Preference Right (a “Preference Property”) shall
be the portion of the Purchase Price allocated thereto in Part II of the
Property Schedule.  If a Preference Right affects only a portion of a Property
Subdivision and a portion of the Purchase Price has not been allocated
specifically to such portion of a Property Subdivision in Part II of the
Property Schedule, then the portion of the Purchase Price to be allocated to
such Preference Property shall be determined in the same manner as provided in
Section 6.2(d)(7) when a Title Defect affects only a portion of a Property
Subdivision.  If a third party who has been offered a Preference Property or who
has been requested to waive its Preference Right pursuant to Section 7.1 does
not elect to purchase such Preference Property or waive such Preference Right
with respect to the transactions contemplated by this Agreement prior to the
Closing Date, such Preference Property shall be conveyed to Buyer at Closing
subject to such Preference Right, unless such Preference Property has been
otherwise eliminated from the Assets in accordance with other provisions of this
Agreement.  If a third party elects to purchase a Preference Property subject to
a Preference Right and Closing has already occurred with respect to such
Preference Property, Buyer shall be obligated to convey said Preference Property
to such third party and shall be entitled to the consideration for the sale of
such Preference Property.
 
Section 7.3          Transfer Requirements.  If a Transfer Requirement
applicable to the transactions contemplated by this Agreement is not obtained,
complied with or otherwise satisfied prior to the Closing Date, then, unless
otherwise mutually agreed by Seller and Buyer, any Asset or portion thereof
affected by such Transfer Requirement (a “Retained Asset”) shall be held back
from the Assets to be transferred and conveyed to Buyer at Closing and the
Purchase Price to be paid at Closing shall be reduced by the portion of the
Purchase Price which would be allocated to such Retained Asset pursuant to
Section 7.2 if such Retained Asset were a Preference Property.  Any Retained
Asset so held back at the initial Closing will be conveyed to Buyer within ten
(10) days following the date on which Seller obtains, complies with or otherwise
satisfies all Transfer Requirements with respect to such Retained Asset for a
purchase price equal to the amount by which the Purchase Price was reduced on
account of the holding back of such Retained Asset; provided, however, if all
Transfer Requirements with respect to any Retained Asset so held back at the
initial Closing are not obtained, complied with or otherwise satisfied within
one hundred eighty (180) days following the Closing Date, then such Retained
Asset shall be eliminated from the Assets and this Agreement unless Seller and
Buyer mutually agree to proceed with a closing on such Retained Asset in which
case Buyer shall be deemed to have waived any objection with respect to
non-compliance with such Transfer Requirements.  In connection with any
subsequent conveyance of a Retained Asset, appropriate adjustments for Net Cash
Flow attributable to such Retained Asset will be made to account for any delayed
Closing with respect to such Retained Asset.

 
- 16 -

--------------------------------------------------------------------------------

 

Section 7.4          Certain Governmental Consents.  Seller and Buyer will use
its respective  commercially reasonable efforts before and after Closing, as
appropriate, to obtain all approvals and consents from the United States
Department of Interior and the applicable state or Indian agencies or
authorities that may be required under the terms of (or regulations specifically
applicable to) any federal, state or Indian leases in connection with the
assignment of the Subject Interests therein from Seller to Buyer.  Following the
Closing, until such approvals and consents are obtained, Seller shall continue
to hold legal title to such Subject Interests as nominee for Buyer.  Seller
shall not be obligated or authorized to incur any costs or expenses in Seller’s
capacity as nominee.  For purposes of Article XIII, Seller and Buyer shall treat
and deal with such Subject Interests as if full legal and equitable title to
such Subject Interests had passed from Seller to Buyer at Closing.
 
Section 7.5          Express Conditions on Sale.  Buyer acknowledges that Seller
desires to sell all of the Assets and would not have entered into this Agreement
but for Buyer’s agreement to purchase all of the Assets as herein
provided.  Accordingly, it is expressly understood and agreed that Seller does
not desire to sell any Preference Property unless the sale of all of the Assets
is consummated by the Closing Date in accordance with the terms of this
Agreement.  In furtherance of the foregoing, Seller’s obligation hereunder to
sell the Preference Properties to Buyer is expressly conditioned upon the
consummation by the Closing Date of the sale of all of the Assets in accordance
with the terms of this Agreement, either by conveyance to Buyer or conveyance
pursuant to an applicable Preference Right; provided that, nothing herein is
intended or shall operate to extend or apply any Preference Right to any portion
of the Assets which is not otherwise burdened thereby.  Time is of the essence
with respect to the Parties’ agreement to consummate the sale of the Assets by
the Closing Date.
 
ARTICLE VIII
COVENANTS OF SELLER AND BUYER
 
Section 8.1          Conduct of Business Pending Closing.  Subject to Section
8.2 and the constraints of applicable operating and other agreements, from the
date hereof through the Closing, except as disclosed on Schedule 8.1, or as
otherwise consented to or approved by Buyer in writing (which consent or
approval shall not be unreasonably withheld or delayed), Seller covenants and
agrees that:
 
(a)           Sales.  Seller shall not sell, transfer, assign, convey, farmout,
release, abandon or otherwise dispose of any Assets, or enter into any
transaction the effect of which would be to cause Seller’s ownership interest in
any of the Assets to be altered from Seller’s ownership interest as of the date
of this Agreement, other than (i) oil, gas and other hydrocarbons produced,
saved and sold in the ordinary course of business, and (ii) personal property or
equipment which is replaced with personal property or equipment of comparable or
better value and utility in connection with the maintenance and operation of the
Assets.
 
(b)           Liens.  Seller shall not create any express lien or security
interest on any Assets, except to the extent (i) constituting liens for
materialman’s, mechanics’, repairman’s, employees’, contractors’, operators’ or
other similar liens, security interests or charges incidental to the
exploration, construction, maintenance, development, production or operation of
the Assets or the production or processing of oil, gas or other hydrocarbons
therefrom pursuant to or in accordance with this Section 8.1 or Section 8.2, in
each case, to the extent arising in the ordinary course of business and that are
not delinquent and that will be paid in the ordinary course of business or, if
delinquent, that are being contested in good faith, or (ii) required or
evidenced by the Subject Interests, joint operating agreements or unitization or
pooling agreements relating to or included in the Assets, or required or
evidenced by any other contract or agreement included in the Assets, to the
extent securing amounts or obligations arising in the ordinary course of
business and that are not delinquent and that will be paid or performed in the
ordinary course of business, or, if delinquent, that are being contested in good
faith by appropriate actions.

 
- 17 -

--------------------------------------------------------------------------------

 

(c)         Operation of Assets.  Seller shall:
 
(i)           cause the Assets to be maintained and operated in the ordinary
course of business, in accordance with Seller’s past practices, in compliance,
in all material respects, with Law and, subject to the exceptions set forth in
clause (iii) below, the terms of the Subject Interests, maintain insurance now
in force with respect to the Assets, and pay or cause to be paid all costs and
expenses in connection therewith promptly when due;
 
(ii)           not commit to participate in the drilling of any new well or
other new operations on the Assets the cost of which (net to Seller’s interest)
is in excess of $500,000.00 in any single instance, without the advance written
consent of Buyer, which consent or non-consent must be given by Buyer within the
lesser of (x) ten (10) days of Buyer’s receipt of the notice from Seller or (y)
one-half (½) of the applicable notice period within which Seller is
contractually obligated to respond to third parties to avoid a deemed election
by Seller regarding such operation, as specified in Seller’s notice to Buyer
requesting such consent; provided that, failure by Buyer to respond within the
aforesaid applicable period shall constitute Buyer’s consent to Seller’s
participation in such well or other operation;
 
(iii)          maintain and keep the Assets in full force and effect, except
where such failure is due to (i) the failure to pay a delay rental, royalty,
shut in royalty or other payment by mistake or oversight (including Seller’s
negligence) unless caused by Seller’s gross negligence or willful misconduct, or
(ii) the failure to participate in an operation which Buyer does not timely
approve; and
 
(iv)          use Seller’s commercially reasonable efforts to maintain its
relationships with suppliers, customers and others having material business
relations with Seller with respect to the Assets so that they will be preserved
for Buyer on and after the Closing Date.
 
(d)         Contracts and Agreements.  Seller shall not:
 
(i)           grant or create any Preference Right or Transfer Requirement with
respect to the Assets except in connection with the performance by Seller of an
obligation or agreement existing on the date hereof or pursuant to this
Agreement;
 
(ii)           enter into any oil, gas or other hydrocarbon sales, supply,
exchange, processing or transportation contract with respect to the Assets which
is not terminable without penalty or detriment on notice of ninety (90) days or
less;
 
(iii)          voluntarily relinquish any Seller’s position as operator with
respect to the Assets;
 
 
- 18 -

--------------------------------------------------------------------------------

 

(iv)         voluntarily terminate, amend, transfer, execute or extend any
Material Contracts or any other contract or agreement (other than for those
contracts and agreements identified in paragraph (ii) above) in respect of the
Assets outside the ordinary course of business; or
 
(v)          enter into agreements with respect to any of the foregoing.
 
Section 8.2          Qualifications on Seller’s Conduct.
 
(a)         Emergencies; Legal Requirements.  Seller may take (or not take, as
the case may be) any of the actions mentioned in Section 8.1 above if reasonably
necessary under emergency circumstances (or if required or prohibited (as the
case may be) pursuant to Law) and provided Buyer is notified as soon thereafter
as practicable.
 
(b)         Non-Operated Properties.  If Seller is not the operator of a
particular portion of the Assets, the obligations of Seller in Section 8.1 above
with respect to such portion of the Assets, which have reference to operations
or activities which pursuant to existing contracts are carried out or performed
by the operator, shall be construed to require only that Seller use commercially
reasonable efforts (without being obligated to incur any expense (unless Buyer
has agreed to reimburse Seller therefor) or institute any cause of action) to
cause the operator of such portion of the Assets to take such actions or render
such performance within the constraints of the applicable operating agreements
and other applicable agreements.
 
(c)         Certain Operations.  Should Seller not wish to pay any lease rental
or other payment or participate in any reworking, deepening, drilling,
completion, equipping or other operation on or with respect to any well or other
Property Subdivision which may otherwise be required by Section 8.1 above,
Seller shall give Buyer written notice thereof at least fifteen (15) days prior
to the date such rental or other payment is due or, in the case of an operation,
promptly after Seller receives notice of such proposed operation from the
operator of such property (or if Seller is the operator, at the same time Seller
gives or is required to give notice of such proposed operation to the
non-operators of such property); and Seller shall not be obligated to make any
such payment or to elect to participate in any such operation which Seller does
not wish to make or participate in unless Seller receives from Buyer, within a
reasonable time prior to the date when such payment or election is required to
be made by Seller, the written election and agreement of Buyer (i) to require
Seller to take such action and (ii) to pay all costs and expenses of Seller with
respect to such lease rental or other payment or such
operation.  Notwithstanding the foregoing, Seller shall not be obligated to pay
any lease rental or other payment or to elect to participate in any operation if
the operator of the property involved recommends that such action not be
taken.  If Buyer advances any funds pursuant to this Section 8.2(c) with respect
to a particular portion of the Assets, such portion of the Assets is not
conveyed to Buyer at Closing or Closing does not occur, and such funds are not
reimbursed to Buyer within thirty (30) days after the earlier of Closing or
termination of this Agreement, then, with respect to such particular portion of
the Assets, (i) Buyer shall own and be entitled to any interest of Seller that
would have lapsed but for such payment or (ii) in the case of operations, Buyer
shall be entitled to receive the penalty, if any, that Seller, as nonconsenting
party, would have suffered under the applicable operating or other agreement
with respect to such operations as if Buyer were a consenting party thereunder;
in each case, subject to and after deduction of any damages or other relief to
which Seller may be entitled with respect to any breach by Buyer of this
Agreement.

 
- 19 -

--------------------------------------------------------------------------------

 

Section 8.3          Conveyance.  Upon the terms and subject to the conditions
of this Agreement, at or prior to the Closing, Seller and Buyer shall execute
and deliver or cause the execution and delivery of the General Conveyance, in
substantially the form attached hereto as Exhibit 8.3 (the “Conveyance”),
together with all special federal, state and tribal assignment forms as may be
required by Law to be executed in connection with the conveyance of specific
Assets; provided that, the terms and provisions of the Conveyance shall control
as to any conflict between the Conveyance and any such special assignment forms.
 
Section 8.4          Public Announcements.  If a Party intends to issue, or
permit any agent or affiliate of it to issue, any press releases or otherwise
make, or cause any agent or affiliate of it to make, any public statements with
respect to this Agreement and the transactions contemplated hereby, such Party
shall deliver to the other Party a copy of any such press release or public
statement not less than one (1) Business Day before such Party (or its affiliate
or agent) issues or makes such press release or public statement.
 
Section 8.5          Further Assurances.  Seller and Buyer each agrees that,
from time to time, at or after the Closing Date, each of them will execute and
deliver or cause their respective affiliates to execute and deliver such further
instruments of conveyance and transfer and take such other action as may be
necessary to carry out the purposes and intents of this Agreement.  Any separate
or additional assignment of the Assets or any portion thereof required pursuant
to this Section 8.5 (i) shall evidence the conveyance and assignment of the
Assets made or intended to be made in the Conveyance, (ii) shall not modify or
be deemed to modify any of the terms, covenants and conditions set forth in the
Conveyance, and (iii) shall be deemed to contain all of the terms and provisions
of the Conveyance, as fully as though the same were set forth at length in such
separate or additional assignment.
 
Section 8.6          Removal.  Buyer shall have no right to use the name or mark
of Seller or any of its affiliates (or any variation or derivative thereof) or
the logos relating thereto and, as promptly as practicable, but in any case
within ninety (90) days after the Closing Date, Buyer shall remove the name and
mark of Seller and any of its affiliates and any variations and derivatives
thereof and logos relating thereto from the Assets.  Because damages would be an
inadequate remedy, the Parties agree that Seller shall be entitled to seek
specific performance and injunctive relief as remedies for any breach by Buyer
of this Section 8.6.
 
Section 8.7         Records.  Within a reasonable period of time following the
Closing, Seller shall make all Records available for delivery to Buyer in
Houston, Texas.  Buyer agrees to maintain the Records that are acquired pursuant
to this Agreement until the fifth (5th) anniversary of the Closing Date (or for
such longer period of time as Seller shall advise Buyer is necessary in order to
have Records available with respect to open years for Tax audit purposes), or,
if any of such Records pertain to any claim or dispute pending on the fifth
(5th) anniversary of the Closing Date, Buyer shall maintain any of such Records
designated by Seller until such claim or dispute is finally resolved and the
time for all appeals has been exhausted.  Buyer shall provide Seller and its
representatives reasonable access to and the right to copy such Records for the
purposes of (i) preparing and delivering any accounting provided for under this
Agreement and adjusting, prorating and settling the charges and credits provided
for in this Agreement, (ii) complying  with any Law affecting Seller’s interest
in the Assets prior to the Closing Date, (iii) preparing any audit of the books
and records of any third party relating to Seller’s interest in the Assets prior
to the Closing Date, or responding to any audit prepared by such third parties,
(iv) preparing Tax Returns, (v) responding to or disputing any Tax audit or (vi)
asserting, defending or otherwise dealing with any claim or dispute under this
Agreement or with respect to the Assets.  In no event shall Buyer destroy any
such Records without giving Seller sixty (60) days’ advance written notice
thereof and the opportunity, at Seller’s expense, to obtain such Records prior
to their destruction.

 
- 20 -

--------------------------------------------------------------------------------

 

Section 8.8          Amendment of Schedules.  As of the Closing Date, all
schedules hereto shall be deemed amended and supplemented to include reference
to (a) any non-material matter relating to Seller or the Assets which relates to
an event that first occurs after the date of this Agreement and does not result
from a breach by Seller of Section 8.1, or (b) any matter which relates to a
property excluded from the Assets pursuant to Section 6.5(a).
 
Section 8.9          Recording.  Immediately following the Closing, Buyer, at
its cost and expense, shall record the Conveyance and all other instruments of
assignment in the appropriate governmental offices of the jurisdictions in which
the Assets are located and in any other locations and records in which
recordation is required or advisable.  Promptly following such recording, Buyer
shall advise Seller in writing of the pertinent recording data.
 
Section 8.10        Casualty and Condemnation.  If after the date of this
Agreement and prior to the Closing any part of the Assets shall be destroyed or
damaged by fire or other casualty or if any part of the Assets shall be taken in
condemnation or under the right of eminent domain or if proceedings for such
purposes shall be pending or threatened, this Agreement shall remain in full
force and effect notwithstanding any such destruction, damage, taking or
proceeding or the threat thereof.  To the extent insurance proceeds,
condemnation awards or other payments are not committed, used or applied by
Seller prior to the Closing Date to repair, restore or replace such destroyed,
damaged or taken Assets, Seller shall at the Closing (a) assign to Buyer
Seller’s right to receive all insurance or condemnation proceeds, awards or
payments owed to Seller by reason of such destruction or taking, less any
reasonable costs and expenses incurred by Seller in collecting same or in
connection with such proceedings or the threat thereof, and (b) pay to Buyer all
insurance or condemnation proceeds, awards or payments theretofore paid to
Seller by reason of such destruction, damage or taking, less any reasonable
costs and expenses incurred by Seller in collecting same or in connection with
such proceedings or the threat thereof.  Notwithstanding the foregoing, any
insurance or condemnation proceeds, awards or payments (or any rights thereto)
by reason of such destruction, damage or taking which are held by or owed to
Seller for the account or benefit of any third party joint interest owners shall
not be paid or assigned by Seller to Buyer pursuant to this Section and shall
instead be transferred to the successor operator or other Person responsible
therefor pursuant to the terms of the applicable operating or other agreement.
 
Section 8.11        Transition Agreement.  At Closing, Seller and Buyer shall
execute and deliver a Transition Services Agreement (the “Transition Agreement”)
providing for the performance by Seller or its affiliates of certain transition
services with respect to the operation of the Assets for a period of time after
Closing in substantially the form attached hereto as Exhibit 8.11.

 
- 21 -

--------------------------------------------------------------------------------

 

Section 8.12        Key Employee.  Buyer shall have the right, at any time, to
solicit and make an offer of employment (as an employee, contractor or
consultant) that is conditioned on the occurrence of the Closing to the
individual listed on Schedule 8.12, providing for a salary and benefits that are
no less favorable than such individual’s current salary and benefits (the “Key
Employee,” and such offer, the “Employment Offer”).  No such offer of employment
shall become effective unless and until the Closing occurs.  Seller shall not
directly or indirectly make an offer of employment or relocation (in each case,
as either an employee, consultant or contractor) to the Key Employee (or solicit
the Key Employee for employment or relocation); and shall not act, in any way,
to restrict Buyer from making, or deter the Key Employee from accepting, the
Employment Offer.  Except with respect to the Key Employee, Buyer shall not make
any solicitations or offers of employment to any employee of Seller or its
affiliates without the prior written consent of Seller.  This Section 8.12 shall
not restrict, and shall not be deemed to restrict, Buyer from making any
solicitations or offers of employment to the Key Employee or any consultant or
adviser of Seller.
 
Section 8.13        Property Taxes.  Seller shall not (i) make or change any
Property Tax election or change any Property Tax methodology, in each case with
respect to the Assets, (ii) amend and restate any Property Tax Tax Return with
respect to the Assets,  (iii) file for any refunds of Property Taxes with
respect to the Assets, (iv) settle any Property Tax claim or assessment with
respect to the Assets, (v) surrender any right to a claim of refund of Property
Taxes, (vi) consent to any extension or waiver of the limitation period
applicable to any claim or assessment relating to the Assets or (vii) take any
other similar action relating to the filing of any Property Tax Tax Return or
the payment of any Property Tax, in each case, if such election, adoption,
change, amendment, agreement, filing, settlement, surrender, consent, or other
action would have the effect of increasing the Property Tax liability for any of
the Assets for any period or portion thereof beginning on or after the Closing
Date.
 
ARTICLE IX
CLOSING CONDITIONS
 
Section 9.1          Seller’s Closing Conditions.  The obligation of Seller to
proceed with the Closing is subject, at the option of Seller, to the
satisfaction on or prior to the Closing Date of all of the following conditions:
 
(a)           Representations, Warranties, Covenants and Agreements.  The (i)
representations and warranties of Buyer contained in Sections 4.2 and 12.2(A) of
this Agreement shall be true and correct in all material respects (and in all
respects, in the case of representations and warranties which are qualified by
materiality) on and as of the Closing Date (as though made as of the Closing
Date), and (ii) covenants and agreements of Buyer to be performed on or before
the Closing Date in accordance with this Agreement shall have been duly
performed in all material respects.
 
(b)           Officer’s Certificate.  Seller shall have received a certificate
dated as of the Closing Date, executed by a duly authorized officer of the
general partner of Buyer on behalf of Buyer, to the effect that the conditions
set forth in paragraph (a) of this Section 9.1 have been satisfied.
 
 
- 22 -

--------------------------------------------------------------------------------

 

(c)           Closing Deliveries.  On or prior to the Closing Date, Buyer shall
have delivered, or be standing ready to deliver at Closing, all agreements,
instruments and other documents or items required to be delivered by Buyer
pursuant to Section 10.3.
 
(d)           No Action.  On the Closing Date, no suit, action or other
proceeding (excluding any such matter initiated by Seller or any of its
affiliates) shall be pending or threatened before any court or governmental
agency or body of competent jurisdiction seeking to enjoin or restrain the
consummation of the Closing or recover damages from Seller resulting therefrom.
 
(e)           Adjustments.  The sum of (i) the reduction in the Purchase Price
on account of the aggregate amount of all Title Defect Amounts and the exclusion
of Title Defect Properties pursuant to Section 6.5(a), (ii) the aggregate amount
of Title Defect Amounts claimed by Buyer with respect to unresolved Deferred
Adjustment Claims and (iii) the reduction in the Purchase Price on account of
the exclusion of Retained Assets pursuant to Section 7.3 shall not exceed
Fifty-Seven Million Dollars ($57,000,000).
 
Section 9.2          Buyer’s Closing Conditions.  The obligation of Buyer to
proceed with the Closing is subject, at the option of Buyer, to the satisfaction
on or prior to the Closing Date of all of the following conditions:
 
(a)           Representations, Warranties, Covenants and Agreements.  The (i)
representations and warranties of Seller contained in Section 4.1 of this
Agreement shall be true and correct in all material respects (and in all
respects, in the case of representations and warranties which are qualified by
materiality or Material Adverse Effect) on and as of the Closing Date (as though
made as of the Closing Date) (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be deemed to refer to such earlier date
referenced in such representation and warranty) with the schedules to this
Agreement amended and supplemented in accordance with Section 8.8, and (ii)
covenants and agreements of Seller to be performed on or before the Closing Date
in accordance with this Agreement shall have been duly performed in all material
respects.
 
(b)           Officer’s Certificate.  Buyer shall have received a certificate
dated as of the Closing Date, executed by a duly authorized officer of Seller,
to the effect that the conditions set forth in subsection (a) of this Section
9.2 have been satisfied.
 
(c)           Closing Deliveries.  On or prior to the Closing Date, Seller shall
have delivered, or be standing ready to deliver at Closing, all agreements,
instruments and other documents or items required to be delivered by Seller
pursuant to Section 10.2.
 
(d)           No Action.  On the Closing Date, no suit, action or other
proceeding (excluding any such matter initiated by Buyer or any of its
affiliates) shall be pending or threatened before any court or governmental
agency or body of competent jurisdiction seeking to enjoin or restrain the
consummation of the Closing or recover damages from Buyer resulting therefrom.

 
- 23 -

--------------------------------------------------------------------------------

 

(e)           Adjustments.  The sum of (i) the reduction in the Purchase Price
on account of the aggregate amount of all Title Defect Amounts and the exclusion
of Title Defect Properties pursuant to Section 6.5(a), (ii) the aggregate amount
of Title Defect Amounts claimed by Buyer with respect to unresolved Deferred
Adjustment Claims and (ii) the reduction in the Purchase Price on account of the
exclusion of Retained Assets pursuant to Section 7.3 shall not exceed
Fifty-Seven Million Dollars ($57,000,000).
 
ARTICLE X
CLOSING
 
Section 10.1        Closing.  The Closing shall be held on the Closing Date at
10:00 a.m., Houston time, at the offices of Fulbright & Jaworski L.L.P.,
Fulbright Tower, 1301 McKinney, Suite 5100, Houston, Texas, or at such other
time or place as Seller and Buyer may otherwise agree in writing.
 
Section 10.2        Seller’s Closing Obligations.  At Closing, Seller shall
execute and deliver, or cause to be executed and delivered, to Buyer the
following:
 
(a)           The Conveyance and the special assignment forms contemplated by
Section 8.3, in sufficient duplicate originals to allow recording in all
appropriate jurisdictions and offices;
 
(b)           The officer’s certificate referred to in Section 9.2(b);
 
(c)           The Transition Agreement;
 
(d)           A Certificate of Non-Foreign Status, substantially in the form
attached hereto as Exhibit 10.2(d);
 
(e)           Letters in lieu of division and transfer orders executed by Seller
relating to the Subject Interests in form reasonably necessary to reflect the
conveyances contemplated hereby; and
 
(f)           Any other agreements, instruments and documents which are required
by other terms of this Agreement to be executed or delivered by Seller to Buyer
at the Closing.
 
Section 10.3        Buyer’s Closing Obligations.  At Closing, Buyer shall (i)
deliver, or cause to be delivered, the Adjusted Purchase Price minus the Deposit
to Seller in immediately available funds to the bank account as provided in
Section 3.2 and (ii) execute and deliver, or cause to be executed and delivered,
to Seller the following:
 
(a)           The Conveyance and the special assignment forms contemplated by
Section 8.3 which require or contemplate execution by Buyer, in sufficient
duplicate originals to allow recording in all appropriate jurisdictions and
offices;
 
(b)           The officer’s certificate of Buyer referred to in Section 9.1(b);
 
(c)           The Transition Agreement; and
 
(d)           Any other agreements, instruments and documents which are required
by other terms of this Agreement to be executed or delivered by Buyer to Seller
at the Closing.

 
- 24 -

--------------------------------------------------------------------------------

 

ARTICLE XI
EFFECT OF CLOSING
 
Section 11.1        Revenues.  After Closing, all proceeds, accounts receivable,
notes receivable, income, revenues, monies and other items included in or
attributable to the Excluded Assets and all other Excluded Assets shall belong
to and be paid over to Seller and all proceeds, accounts receivable, notes
receivable, income, revenues, monies and other items included in or attributable
to the Assets with respect to any period of time after the Effective Time shall
belong to and be paid over to Buyer, except to the extent any such items are
credited to Buyer in calculating the Adjusted Purchase Price, as adjusted
pursuant to Section 3.4, the same shall belong to and be paid over to Seller.
 
Section 11.2         Payments.  If monies are received by any Party which, under
the terms of this Article XI, belong to the other Party, the same shall
immediately be paid over to the proper Party.
 
Section 11.3        Survival.  Except as provided in this Section 11.3, no
representations, warranties, covenants and agreements made herein shall survive
the Closing.  Each representation, warranty, covenant and agreement made herein
shall terminate and cease to be of further force and effect as of the Closing or
such later date after Closing as is expressly stipulated in this Section 11.3
for the survival thereof.  Following the Closing or such later date stipulated
in this Section 11.3 for the survival thereof, such representation, warranty,
covenant or agreement shall not form the basis for or give rise to any claim,
demand, cause of action, counterclaim, defense, damage, indemnity, obligation or
liability which is asserted, claimed, made or filed following the Closing or
such later date stipulated in this Section 11.3 for survival.  It is expressly
agreed that the terms and provisions of:
 
(a)           Sections 3.5, 8.1, 8.2, 8.10 and 8.12 and Article IV (other than
Section 4.1(i)) shall survive the Closing for a period of twelve (12) months
from the Closing Date;
 
(b)           Sections 4.1(i) and 8.13 shall survive the Closing for 60 days
past the expiration of the applicable statute of limitations; and
 
(c)           Sections 1.2, 3.4, 5.2, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, and 8.11 and
Articles VI, VII, XI, XII, XIII, XIV and XV, and Buyer’s indemnity and hold
harmless of the Seller Indemnified Persons under Section 5.1 shall survive the
Closing indefinitely or for such shorter period of time as may be stipulated in
such provisions.
 
In addition, the definitions set forth in Appendix A to this Agreement or in any
other provision of this Agreement which are used in the representations,
warranties, covenants and agreements which survive the Closing pursuant to this
Section 11.3 shall survive the Closing to the extent necessary to give operative
effect to such surviving representations, warranties, covenants and agreements.

 
- 25 -

--------------------------------------------------------------------------------

 

ARTICLE XII
LIMITATIONS
 
Section 12.1        Disclaimer of Warranties.  Notwithstanding anything
contained to the contrary in any other provision of this Agreement, it is the
explicit intent of each Party that Seller is not making any representation or
warranty whatsoever, express, implied, statutory or otherwise, beyond those
representations and warranties expressly given in this Agreement and the
Conveyance, and it is understood that, without limiting such express
representations and warranties, Buyer is taking the Assets as is and where is
and with all faults.  Without limiting the generality of the immediately
preceding sentence, except for those representations and warranties expressly
given in this Agreement and the Conveyance, Seller hereby: (a) expressly
disclaims and negates any representation or warranty, express or implied, at
common law, by statute or otherwise, relating to (i) the condition of the Assets
(including any implied or express warranty of merchantability or fitness for a
particular purpose, or of conformity to models or samples of materials, or the
presence or absence of any hazardous materials in or on, or disposed of or
discharged from, the Assets) or (ii) any infringement by Seller or any of its
affiliates of any patent or proprietary right of any third party; and (b)
negates any rights of Buyer under statutes to claim diminution of consideration
and any claims by Buyer for damages because of defects, whether known or
unknown, it being the intention of Seller and Buyer that the Assets are to be
accepted by Buyer in their present condition and state of repair.
 
Section 12.2        Texas Deceptive Trade Practices Act Waiver.  Buyer (a)
represents and warrants to Seller that it (i) is acquiring the Assets for
commercial or business use, (ii) is represented by legal counsel, (iii)
acknowledges the consideration paid or to be paid for the Assets will exceed
$500,000, and (iv) has knowledge and experience in financial and business
matters such that enable it to evaluate the merits and risks of the transaction
contemplated by this Agreement and is not in a significantly disparate
bargaining position with respect to Seller; and (b) hereby unconditionally and
irrevocably waives any and all rights or remedies it may have under the
Deceptive Trade Practices - Consumer Protection Act of the state of Texas, Tex.
Bus. & Com. Code § 17.41 et seq. to the maximum extent it can do so under Law,
if such act would for any reason be deemed applicable to the transactions
contemplated hereby.
 
WAIVER OF CONSUMER RIGHTS
 
BUYER WAIVES ITS RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES - CONSUMER
PROTECTION ACT, SECTION 17.41 ET SEQ., BUSINESS & COMMERCE CODE, A LAW THAT
GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN
ATTORNEY OF BUYER’S OWN SELECTION, BUYER VOLUNTARILY CONSENTS TO THIS WAIVER.
 
Furthermore, Buyer waives any comparable provision of the Law of the state or
other jurisdiction where any portion of the Assets is located or to which the
Assets are subject.

 
- 26 -

--------------------------------------------------------------------------------

 

Section 12.3        Damages.  Notwithstanding anything contained to the contrary
in any other provision of this Agreement, Seller and Buyer agree that, except
for the liquidated damages specifically provided for in Section 14.2, the
recovery by either Party of any damages suffered or incurred by it as a result
of any breach by the other Party of any of its representations, warranties or
obligations under this Agreement shall be limited to the actual damages suffered
or incurred by the non-breaching Party (and the Indemnified Persons to which
such obligations may extend under the terms hereof) as a result of the breach by
the breaching Party of its representations, warranties or obligations hereunder
and in no event shall the breaching Party be liable to the non-breaching Party
or any Indemnified Person for any indirect, consequential, special, exemplary or
punitive damages (including any damages on account of lost profits or
opportunities, business interruption or lost or delayed production) suffered or
incurred by the non-breaching Party or any Indemnified Person as a result of the
breach by the breaching Party of any of its representations, warranties or
obligations hereunder.  For purposes of the foregoing, actual damages may,
however, include indirect, consequential, special, exemplary or punitive damages
to the extent (i) the injuries or losses resulting in or giving rise to such
damages are incurred or suffered by a Person which is not a Seller Indemnified
Person, a Buyer Indemnified Person or an affiliate of any of the foregoing and
(ii) such damages are recovered against an Indemnified Person by a Person which
is not a Seller Indemnified Person, a Buyer Indemnified Person or an affiliate
of any of the foregoing.  This Section 12.3 shall operate only to limit a
Party’s liability and shall not operate to increase or expand any contractual
obligation of a Party hereunder or cause any contractual obligation of a Party
hereunder to survive longer than provided in Section 11.3.
 
ARTICLE XIII
ASSUMPTION AND INDEMNIFICATION
 
Section 13.1        Assumption and Indemnification By Buyer.  From and after the
Closing, Buyer shall assume, pay, perform, fulfill and discharge all Assumed
Liabilities and, subject to the limitations of Article XII, shall indemnify and
hold harmless Seller, Seller’s affiliates, each of Seller’s and its affiliates’
respective past, present and future directors, officers, employees, consultants
and agents, and each of the directors, officers, heirs, executors, successors
and permitted assigns of any of the foregoing (collectively, the “Seller
Indemnified Persons”) from and against any and all (a) Assumed Liabilities
incurred by or asserted against any of the Seller Indemnified Persons, INCLUDING
ANY ASSUMED LIABILITY BASED ON NEGLIGENCE, GROSS NEGLIGENCE OR STRICT LIABILITY
OF ANY SELLER INDEMNIFIED PERSON OR ON ANY OTHER THEORY OF LIABILITY, WHETHER IN
LAW (WHETHER COMMON OR STATUTORY) OR EQUITY and (b) subject to the limitations
of Section 11.3, any Covered Liability resulting from any breach or
nonfulfillment of any representation, warranty, covenant or agreement on the
part of Buyer which is expressly set forth in this Agreement.

 
- 27 -

--------------------------------------------------------------------------------

 

Section 13.2        Indemnification By Seller.  Subject to the provisions of
Section 13.4 and Article XII, from and after the Closing, Seller shall indemnify
and hold harmless Buyer, Buyer’s affiliates, each of Buyer’s and its affiliates’
respective present and future directors, officers, employees, consultants and
agents, and each of the directors, officers, heirs, executors, successors and
permitted assigns of any of the foregoing (collectively, the “Buyer Indemnified
Persons”) from and against any and all (a) Retained Liabilities incurred by or
asserted against any of the Buyer Indemnified Persons and (b) subject to the
limitations of Section 11.3, Covered Liabilities resulting from any breach or
nonfulfillment of any representation, warranty, covenant or agreement on the
part of Seller which is expressly set forth in this Agreement.
 
Section 13.3        Indemnification and Defense Procedures.  A Person which is
entitled to be indemnified under Section 5.1, 6.5(b), 13.1 or 13.2 is herein
referred to as an “Indemnified Person” and the Party which is obligated to
indemnify an Indemnified Person under Section 5.1, 6.5(b), 13.1 or 13.2 is
herein referred to as the “Indemnifying Party” with respect to the matter for
which it is obligated to indemnify such Indemnified Person.  All claims for
indemnification under Sections 5.1, 6.5(b), 13.1 and 13.2 shall be asserted and
resolved as follows:
 
(a)           If a third-party claim for which an Indemnified Person is entitled
to indemnity under Sections 5.1, 6.5(b), 13.1 or 13.2 (an “Indemnified Claim”)
is made against an Indemnified Person, and if Buyer or Seller intends to seek
indemnity with respect thereto by or from an Indemnifying Party pursuant to
Sections 5.1, 6.5(b), 13.1 or 13.2, as the case may be, then the Party electing
to seek indemnity on behalf of such Indemnified Person shall promptly transmit
to the Indemnifying Party a written notice (“Claim Notice”) (i) notifying such
Indemnifying Party of such Indemnified Claim and requesting indemnity on behalf
of such Indemnified Person with respect to such Indemnified Claim under Sections
5.1, 6.5(b), 13.1 or 13.2, as the case may be, (ii) setting forth the full name,
address for all notices and the authorized representatives of such Indemnified
Person with respect to such Indemnified Claim, and (iii) describing in
reasonable detail the nature of the Indemnified Claim, including a copy of all
papers served with respect to such Indemnified Claim (if any) and the basis of
such request for indemnification under Sections 5.1, 6.5(b), 13.1 or 13.2, as
the case may be.  Failure to provide such Claim Notice promptly shall not affect
the right of the Indemnified Person to indemnification hereunder except to the
extent the Indemnifying Party is prejudiced thereby; provided that, the
Indemnifying Party shall not be obligated to defend, indemnify or otherwise hold
harmless an Indemnified Person with respect to a third-party claim until a Claim
Notice meeting the foregoing requirements is furnished to the Indemnifying Party
by the Party seeking indemnity hereunder.  Within 30 days after receipt of any
Claim Notice (the “Election Period”) from a Party, the Indemnifying Party shall
notify the Party who sent the Claim Notice (A) whether the Indemnifying Party
disputes its potential liability to indemnify the Indemnified Person under
Sections 5.1, 6.5(b), 13.1 or 13.2, as the case may be, with respect to such
third-party claim and (B) whether the Indemnifying Party desires to defend the
Indemnified Person against such third-party claim; provided that, if the
Indemnifying Party fails to so notify the Party who sent the Claim Notice during
the Election Period, the Indemnifying Party shall be deemed to have elected to
dispute such liability and not to defend against such third-party claim.

 
- 28 -

--------------------------------------------------------------------------------

 

(b)           If the Indemnifying Party notifies the Party who sent the Claim
Notice within the Election Period that the Indemnifying Party (i) does not
dispute its liability to indemnify the Indemnified Person under Sections 5.1,
6.5(b), 13.1 or 13.2, as the case may be, and (ii) elects to assume the defense
of such Indemnified Person with respect to such third-party claim, then the
Indemnifying Party shall have the right to defend, at its sole cost and expense,
such third-party claim by all appropriate proceedings, which proceedings shall
be prosecuted diligently by the Indemnifying Party to a final conclusion or
settled at the discretion of the Indemnifying Party in accordance with this
Section 13.3(b).  The Indemnifying Party shall have full control of such defense
and proceedings, including any compromise or settlement thereof; provided that,
the Indemnifying Party shall not enter into any settlement agreement (or settle
or compromise any such third-party claim in a manner) which provides for or
results in any payment by or liability of the Indemnified Person of or for any
damages or other amount, any lien, charge or encumbrance on any property of the
Indemnified Person, any finding of responsibility or liability on the part of
the Indemnified Person or any sanction or restriction upon the conduct of any
business by the Indemnified Person without the Indemnified Person’s express
written consent, which consent shall not be unreasonably withheld.  The
Indemnified Person is hereby authorized, at the sole cost and expense of the
Indemnifying Party (but only if the Indemnified Person is actually entitled to
indemnification hereunder), to file, during the Election Period, any motion,
answer or other pleadings which the Indemnified Person shall deem necessary or
appropriate to protect its interests or those of the Indemnifying Party and not
reasonably expected to be prejudicial to the Indemnifying Party.  If requested
by the Indemnifying Party, the Indemnified Person agrees, at the sole cost and
expense of the Indemnifying Party, to cooperate with the Indemnifying Party and
its counsel in contesting any such third-party claim which the Indemnifying
Party elects to contest, including the making of any related counterclaim or
cross-complaint against any Person (other than a Buyer Indemnified Person, if
the Indemnified Person is a Buyer Indemnified Person, or a Seller Indemnified
Person, if the Indemnified Person is a Seller Indemnified Person).  The
Indemnified Person may participate in, but not control, any defense or
settlement of any third-party claim controlled by the Indemnifying Party
pursuant to this Section 13.3(b), and the Indemnified Person shall bear its own
costs and expenses with respect to such participation.  The prosecution of the
defense of a third-party claim with reasonable diligence shall include the
taking of such action (including the posting of a bond, deposit or other
security) as may be necessary to prevent any action to foreclose a lien against
or attachment of the property of the Indemnified Person for payment of such
third-party claim.
 
(c)           If the Indemnifying Party (i) fails to notify the Party who sent
the Claim Notice within the Election Period that the Indemnifying Party elects
to defend the Indemnified Person pursuant to Section 13.3(b) or (ii) elects to
defend the Indemnified Person pursuant to Section 13.3(b) but fails to prosecute
the defense of (or to settle) the third-party claim with reasonable diligence,
then the Indemnified Person shall have the right to defend, at the sole cost and
expense of the Indemnifying Party (but only if the Indemnified Person is
actually entitled to indemnification hereunder), the third-party claim by all
appropriate proceedings, which proceedings shall be promptly and vigorously
prosecuted by the Indemnified Person to a final conclusion or settled.  The
Indemnified Person shall have full control of such defense and proceedings;
provided, however, that the Indemnified Person may not enter into any compromise
or settlement of such third-party claim, without the Indemnifying Party’s
express written consent, which shall not be unreasonably withheld or
delayed.  The Indemnifying Party may participate in, but not control, any
defense or settlement controlled by the Indemnified Person pursuant to this
Section 13.3(c), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.

 
- 29 -

--------------------------------------------------------------------------------

 

(d)           If an Indemnified Person is entitled to indemnity under Sections
5.1, 6.5(b), 13.1 or 13.2 for a claim or other matter which does not involve a
third-party claim, and if Buyer or Seller intends to seek indemnity for itself
or on behalf of an Indemnified Person with respect thereto by or from an
Indemnifying Party pursuant to Sections 5.1, 6.5(b), 13.1 or 13.2, then the
Party electing to seek indemnity on behalf of itself or an Indemnified Person
shall promptly transmit to the Indemnifying Party a written notice describing in
reasonable detail the nature of such claim or other matter, the Indemnified
Person’s reasonable estimate of the amount of damages attributable to such claim
or other matter and the basis for the Indemnified Person’s entitlement to
indemnification under Sections 5.1, 6.5(b), 13.1 or 13.2, as the case may
be.  If the Indemnifying Party does not notify the Party who sent such notice
within thirty (30) days from its receipt of such notice that the Indemnifying
Party does not dispute such claim for indemnity, the Indemnifying Party shall be
deemed to have disputed such claim.
 
Section 13.4        Seller’s General Liability Limitation.
 
(a)         Notwithstanding anything contained to the contrary in this
Agreement:
 
(i)           In no event shall Seller’s aggregate liability arising out of or
relating to Section 13.2(b) with respect to a breach by Seller of any
representation or warranty made by Seller in Section 4.1 of this Agreement
exceed an amount equal to twenty percent (20%) of the Purchase Price; and
 
(ii)           Seller shall not be required to indemnify any Person under
Section 13.2(b) with respect to a breach of any representation or warranty made
by Seller in Section 4.1 of this Agreement unless the aggregate amount which
would otherwise be payable by Seller thereunder with respect to all breaches of
any such representations and warranties exceeds an amount equal to three percent
(3%) of the Purchase Price (the “Deductible Amount”), and in such event, Seller
shall be responsible for only the amount in excess of the Deductible Amount.
 
(b)         Notwithstanding anything herein provided to the contrary but without
in any way affecting the obligations of a Buyer Indemnified Person to notify
Seller of a third-party claim pursuant to Section 13.3, Seller shall not have
any liability to any Person with respect to any Covered Liability pursuant to
Section 13.2 unless and until Buyer uses commercially reasonable efforts to
enforce any and all of the rights and remedies that Buyer may have with respect
to such Covered Liability against any other Person pursuant to (i) any insurance
maintained for the joint account under any operating agreement with respect to
the Assets and (ii) any other agreements for insurance, indemnification,
guarantee or similar assurances which may be included in the Assets.
 
Section 13.5        Exclusive Remedy.  Except as provided in Section 8.6, Seller
and Buyer acknowledge and agree that from and after the Closing Date, the
indemnification provisions of this Article XIII are the sole and exclusive
remedy of Seller and Buyer for the breach of any representation or warranty or
nonfulfillment of any covenant or agreement on the part of Seller or Buyer under
this Agreement or confirmed in any certificate delivered pursuant hereto, and
Seller does hereby release, acquit and forever discharge all Buyer Indemnified
Persons and Buyer does hereby release, acquit, and forever discharge all Seller
Indemnified Persons from any such other remedies.

 
- 30 -

--------------------------------------------------------------------------------

 

ARTICLE XIV
TERMINATION; REMEDIES
 
Section 14.1        Termination.
 
(a)         Termination of Agreement.  This Agreement and the transactions
contemplated hereby may be terminated at any time prior to the Closing:
 
(i)           By the mutual written consent of Seller and Buyer; or
 
(ii)           If the Closing has not occurred by 5:00 p.m., Central Time, on
November 7, 2011 (the “Termination Effective Time”), then (A) by Seller if any
condition specified in Section 9.1 has not been satisfied on or before the
Termination Effective Time, and shall not theretofore have been waived by
Seller, or (B) by Buyer if any condition specified in Section 9.2 has not been
satisfied on or before the Termination Effective Time, and shall not theretofore
have been waived by Buyer; provided, in each case, that the failure to
consummate the transactions contemplated hereby on or before such time did not
result from the failure by the Party seeking termination of this Agreement to
fulfill any undertaking or commitment provided for herein on the part of such
Party that is required to be fulfilled on or prior to Closing.
 
(b)         Effect of Termination.  Without limiting Seller’s or Buyer’s
respective remedies and rights in regard to the Deposit under Section 14.2, in
the event of termination of this Agreement by Seller, on the one hand, or Buyer,
on the other hand, pursuant to Section 14.1(a), written notice thereof shall
forthwith be given by the terminating Party to the other Party, and this
Agreement shall thereupon terminate; provided, however, that Sections 4.1(n),
4.2(g), this Article XIV, Article XV (other than Sections 15.4, 15.9, 15.10, and
15.16) and the last sentence of Section 8.2 shall survive such termination and
Buyer will continue to be bound by its obligations set forth in Article V
following such termination.  If this Agreement is terminated as provided herein,
all filings, applications and other submissions made to any Governmental
Authority shall, to the extent practicable, be withdrawn from the Governmental
Authority to which they were made.
 
Section 14.2        Remedies.
 
(a)         Seller’s Remedies.  Notwithstanding anything herein provided to the
contrary, if this Agreement is not terminated by Buyer pursuant to Section
14.1(a)(ii)(B) and the conditions to Closing set forth in Sections 9.1(a),
9.1(b) or 9.1(c) are not satisfied, Seller, at its sole option, may (i) enforce
specific performance of this Agreement or (ii) terminate this Agreement and,
without waiving or releasing Buyer’s obligations under Sections 5.1 and 5.2,
retain the Deposit, including any interest and other amounts earned thereon, as
liquidated damages.  Such remedies shall be Seller’s sole and exclusive remedies
for such failure, all other remedies being expressly waived by Seller.  Seller
and Buyer agree upon the Deposit as liquidated damages due to the difficulty and
inconvenience of measuring actual damages and the uncertainty thereof, and
Seller and Buyer agree that such amount is a reasonable estimate of Seller’s
loss in the event of any such failure by Buyer.  Without waiving or releasing
Buyer from any of its other representations, warranties, covenants and
agreements contained herein, specific performance with respect to clause (ii)(b)
of Section 10.3 shall not require Buyer to make a false statement in the
officer’s certificate of Buyer.
 
 
- 31 -

--------------------------------------------------------------------------------

 

(b)           Buyer’s Remedies.  Notwithstanding anything herein provided to the
contrary, if this Agreement is not terminated by Seller pursuant to Section
14.1(a)(ii)(A) and the conditions to Closing set forth in Sections 9.2(a),
9.2(b) or 9.2(c) are not satisfied, Buyer, at its sole option, may (i) enforce
specific performance of this Agreement or (ii) terminate this Agreement and
receive back the Deposit, together with interest thereon from the date of this
Agreement to the date repayment is made by Seller to Buyer at the Agreed
Rate.  Such remedies shall be Buyer’s sole and exclusive remedies for such
failure, all other remedies being expressly waived by Buyer.  In addition, if
this Agreement is terminated by either Party on account of the conditions to
Closing set forth in Sections 9.1(d), 9.1(e), 9.2(d) or 9.2(e) not being
satisfied and the conditions to Closing set forth in Sections 9.1(a), (b) and
(c) are satisfied, then, notwithstanding anything herein provided to the
contrary, Buyer shall be entitled to a return of the Deposit. Without waiving or
releasing Seller from any of its other representations, warranties, covenants
and agreements contained herein, specific performance with respect to Section
10.2(b) shall not require Seller to make a false statement in the officer’s
certificate of Seller.
 
ARTICLE XV
MISCELLANEOUS
 
Section 15.1        Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.
 
Section 15.2        Governing Law; Jurisdiction.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.
 
(b)           The Parties agree that the appropriate, exclusive and convenient
forum for any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby (other than the disputes to be resolved
pursuant to the Arbitration Procedures) shall be in any state or federal court
in Houston, Texas, and each of the Parties irrevocably submits to the
jurisdiction of such courts solely in respect of any legal proceeding arising
out of or related to this Agreement.  The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts; provided, however, that the foregoing shall not
limit the rights of the Parties to obtain execution of judgment in any other
jurisdiction.  The Parties further agree, to the extent permitted by Law, that a
final and unappealable judgment against a Party in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified copy of which shall be conclusive evidence of the fact and amount of
such judgment.  Except to the extent that a different determination or finding
is mandated due to the applicable law being that of a different jurisdiction,
the Parties agree that all judicial determinations or findings by a state or
federal court in Houston, Texas with respect to any matter under this Agreement
shall be binding.
 
 
- 32 -

--------------------------------------------------------------------------------

 

(c)           To the extent that either Party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
Party hereby irrevocably (i) waives such immunity in respect of its obligations
with respect to this Agreement and (ii) submits to the personal jurisdiction of
any court described in Section 15.2(b).
 
(d)           EACH PARTY AGREES THAT IT HEREBY IRREVOCABLY WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT.
 
Section 15.3        Entire Agreement.  This Agreement (including the
Confidentiality Agreement) and the appendix, schedules and exhibits hereto
contain the entire agreement between the Parties with respect to the subject
matter hereof and there are no agreements, understandings, representations or
warranties between the Parties other than those set forth or referred to herein.
 
Section 15.4        Expenses.  Buyer shall be responsible for (a) any sales
Taxes which may become due and owing by reason of the sale of the Assets
hereunder, (b) all transfer, stamp, documentary and similar Taxes imposed on the
Parties with respect to all transfers of property contemplated pursuant to this
Agreement and (c) all recording, filing or registration fees relating to the
filing, recording or registration of the Conveyance, the special governmental
assignment forms contemplated by Section 8.3 and any other instruments or
documents transferring title in or to the Assets or any part thereof from Seller
to Buyer pursuant to this Agreement.  All other costs and expenses incurred by
each Party in connection with all things required to be done by it hereunder,
including attorneys’ fees, accountant fees and the expense of title examination,
shall be borne by the Party incurring same.
 
Section 15.5        Notices.  Unless otherwise expressly provided in this
Agreement, all notices required or permitted hereunder shall be in writing and
deemed sufficiently given for all purposes hereof if (a) delivered in person, by
courier or by registered or certified United States Mail to the Person to be
notified, with receipt obtained, or (b) sent by facsimile, with “answer back” or
other “advice of receipt” obtained, in each case to the appropriate address or
number as set forth below.  Each notice shall be deemed effective on receipt by
the addressee as aforesaid; provided that, notice received by facsimile after
5:00 p.m. at the location of the addressee of such notice shall be deemed
received on the first Business Day following the date of such electronic
receipt.  Notices to Seller shall be addressed as follows:
 
Cabot Oil & Gas Corporation
840 Gessner Road, Suite 1400
Houston, Texas 77024
Attention:  Director, Land & Business Development
Facsimile:  (281) 589-4653

 
- 33 -

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:


Fulbright & Jaworski L.L.P.
Fulbright Tower
1301 McKinney, Suite 5100
Houston, Texas 77010
Attention:  Ms. Deborah A. Gitomer
Facsimile:  (713) 651-5246
 
or at such other address or to such other facsimile number and to the attention
of such other Person as Seller may designate by written notice to
Buyer.  Notices to Buyer shall be addressed to:
 
BreitBurn Operating L.P.
515 South Flower Street, Suite 4800
Los Angeles, California 90071
Attention: Mr. Gregory C. Brown, Executive Vice President and General Counsel
Facsimile:  (213) 225-5916
 
with a copy (which shall not constitute notice) to:
 
Latham & Watkins LLP
717 Texas Avenue, Suite 1600
Houston, Texas 77002
Attn: Mr. Michael Dillard; Mr. Justin T. Stolte
Facsimile: (713) 546-5401
 
or at such other address or to such other facsimile number and to the attention
of such other Person as Buyer may designate by written notice to Seller.
 
Section 15.6        Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns; provided, however, that the respective rights and obligations of the
Parties shall not be assignable or delegable by either Party without the express
written consent of the non-assigning or non-delegating Party.
 
Section 15.7        Amendments and Waivers.  Except as contemplated by Section
8.8, this Agreement may not be modified or amended except by an instrument or
instruments in writing signed by the Party against whom enforcement of any such
modification or amendment is sought.  Either Party may, only by an instrument in
writing, waive compliance by the other Party with any term or provision of this
Agreement on the part of such other Party to be performed or complied with.  The
waiver by either Party of a breach of any term or provision of this Agreement
shall not be construed as a waiver of any subsequent breach.
 
Section 15.8        Appendix, Schedules and Exhibits.  The appendix and all
schedules and exhibits hereto which are referred to herein are hereby made a
part hereof and incorporated herein by such reference.

 
- 34 -

--------------------------------------------------------------------------------

 

Section 15.9        Purchase Price Allocation for Tax Purposes.  Seller and
Buyer agree that the Purchase Price shall be preliminarily allocated to the
various Assets for federal, state and local income Tax purposes only in the
manner set forth on Schedule 15.9.  The allocation of the Purchase Price shall
be reflected on the completed Form 8594 (Asset Acquisition Statement Under
Section 1060), which Form Seller and Buyer will each file separately with the
Internal Revenue Service pursuant to the requirements of section 1060(b) of the
Code.  Unless otherwise required by Law, the Parties agree not to take a
federal, state or local income Tax reporting position inconsistent with the
allocations set forth on Schedule 15.9, as revised as provided in this Section
15.9.  The Parties further agree that the allocations set forth on Schedule 15.9
represent reasonable estimates of the fair market values of the Assets described
therein.   The Parties agree to revise the allocations set forth on Schedule
15.9 in good faith and in accordance with section 1060 of the Code to reflect
adjustments to the Purchase Price (including those final adjustments made under
Section 3.4 in the preparation of the Final Adjustment Statement).
 
Section 15.10      Ad Valorem Tax Proration.  Property Taxes related to the
Assets or any portion thereof for any taxable period which the Effective Time
splits will be prorated on a daily basis as of the Effective Time, except that
Property Taxes measured by the quantity of or the value of production shall be
prorated based on the number of units or value of production actually produced
and sold, as applicable, before, and on or after, the Effective Time.  Buyer
shall be liable for the portion of such Taxes allocated to the period on and
after the Effective Time and Seller liable for the portion of such Taxes
allocated to the period before the Effective Time.  For any such Property Taxes
for a taxable period which the Effective Time splits and which are paid by
Seller, Buyer shall reimburse Seller for the portion thereof allocable to the
portion of such period beginning at the Effective Time.  For any such Property
Taxes for a taxable period which the Effective Time splits and which are not
paid by Seller, Buyer shall pay such Property Taxes and Seller shall reimburse
Buyer for the portion thereof allocable to the portion of such period before the
Effective Time.
 
Section 15.11      Tax Matters.
 
(a)           Buyer and Seller agree to furnish or cause to be furnished to the
other, upon request, as promptly as practicable, such information and assistance
relating to the Assets, including, without limitation, access to books and
records, as is reasonably necessary for the filing of all Tax Returns by Buyer
or Seller, the making of any election relating to Taxes, the preparation for any
audit by any taxing authority and the prosecution or defense of any claim, suit
or proceeding relating to any Tax.  Buyer and Seller shall cooperate fully with
each other in the conduct of any audit, litigation or other proceeding relating
to Taxes involving the Assets.
 
(b)           Seller and Buyer agree to treat any indemnity payment made
pursuant to this Agreement as an adjustment to the Purchase Price for Tax
purposes.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, Seller may assign all or any of its respective rights, titles, and
interests under this Agreement to any third-party intermediary (an
“Intermediary”) in connection with a tax deferred exchange (an “Exchange”)
pursuant to Section 1031 of the Code, and the Treasury Regulations and other
authorities thereunder; provided, however, that Seller will remain responsible
to Buyer for the full and prompt performance of all of its duties and
obligations under this Agreement.  In the event Seller elects to assign this
Agreement to an Intermediary, Buyer shall reasonably cooperate with Seller
(without incurring any additional liability or any additional third party
expenses) in connection with such election and the consummation of the Exchange,
including by executing an acknowledgement of Seller’s assignment of this
Agreement to the Intermediary and the execution of any such other documents
reasonably necessary pursuant to the provisions of Section 1031 of the Code and
the Treasury Regulations and other authorities thereunder.   Seller shall
indemnify, defend and hold harmless Buyer from and against all claims and
liabilities resulting from its participation in any exchange undertaken pursuant
to this Section 15.11(c).

 
- 35 -

--------------------------------------------------------------------------------

 

Section 15.12      Agreement for the Parties’ Benefit Only.  This Agreement is
for the sole benefit of Buyer, Seller and their respective successors and
assigns as permitted herein and no other Person shall be entitled to enforce
this Agreement, rely on any representation, warranty, covenant or agreement
contained herein, receive any rights hereunder or be a third-party beneficiary
of this Agreement.  Any Indemnified Person which is a third Person shall be
indemnified and held harmless under the terms of this Agreement only to the
extent that a Party expressly elects to exercise such right of indemnity and
hold harmless on behalf of such third Person Indemnified Person pursuant to
Section 13.3; and no Party shall have any direct liability or obligation to any
third Person or be liable to any third Person for any election or non-election
or any act or failure to act under or in regard to any term of this
Agreement.  Any claim for indemnity or hold harmless hereunder on behalf of an
Indemnified Person must be made and administered by a Party to this Agreement.
 
Section 15.13      Attorneys’ Fees.  The prevailing Party in any legal
proceeding brought under or to enforce this Agreement shall be additionally
entitled to recover court costs and reasonable attorneys’ fees from the
nonprevailing Party.
 
Section 15.14      Severability.  If any term, provision or condition of this
Agreement, or any application thereof, is held invalid, illegal or unenforceable
in any respect under any Law, this Agreement shall be reformed to the extent
necessary to conform, in each case consistent with the intention of the Parties,
to such Law, and to the extent such term, provision or condition cannot be so
reformed, then such term, provision or condition (or such invalid, illegal or
unenforceable application thereof) shall be deemed deleted from (or prohibited
under) this Agreement, as the case may be, and the validity, legality and
enforceability of the remaining terms, provisions and conditions contained
herein (and any other application such term, provision or condition) shall not
in any way be affected or impaired thereby.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.
 
Section 15.15      Time of Essence.  Time is of the essence in this Agreement.
 
 
- 36 -

--------------------------------------------------------------------------------

 

Section 15.16      Financial Statements.
 
(a)           Seller shall prepare, at the sole cost and expense of Buyer,
within fifteen (15) Business Days after the date of this Agreement, statements
of revenues and direct operating expenses and all notes thereto related to the
Assets ( the “Special Financial Statements”) that will be required of Buyer by
the Securities and Exchange Commission (“SEC”) in connection with any reports,
registration statements or other filings to be made by Buyer or any of its
affiliates related to the transactions contemplated by this Agreement with the
SEC pursuant to the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, in such form that such statements and notes
thereto can be audited by the Seller’s external audit firm (“Seller’s
Auditor”).  Seller shall cooperate with and permit Buyer to reasonably
participate in the preparation of the Special Financial Statements and shall
provide Buyer and its representatives with reasonable access to Seller’s
personnel who engage in the preparation of the Special Financial
Statements.  Promptly after the execution of this Agreement, Seller shall
execute and deliver a letter to Buyer indicating that (i) carve-out financial
statements prepared in accordance with accounting principles generally accepted
in the United States and SEC rules and regulations do not exist and (ii) it is
not practicable for Seller to prepare such statements.
 
(b)           Seller shall execute and deliver, or cause to be executed and
delivered, to Seller’s Auditor such representation letters, in form and
substance customary for representation letters provided to external audit firms
by Seller (if the financial statements are subject of an audit or are the
subject of a review pursuant to Statement of Accounting Standards 100 (Interim
Financial Information)), as may be reasonably requested by Seller’s Auditor,
with respect to the Special Financial Statements.  Buyer agrees that (i) Buyer
shall indemnify and hold harmless the Seller Indemnified Persons and provide a
defense for the Seller Indemnified Persons (excluding, in each case, the
negligence of the Seller Indemnified Persons) with regard to the execution,
delivery or any other action related to the provision of (A) any representation
letter delivered by Seller to Seller’s Auditor, (B) the Special Financial
Statements and (C) the Audited Special Financial Statements, (ii) Buyer shall
provide a customary representation letter to Seller’s Auditor, if reasonably
requested, and (iii) Buyer’s existing outside auditors shall provide a customary
representation letter to Seller’s Auditor, if reasonably requested.
 
(c)           Seller will engage Seller’s Auditor to perform an audit of the
Special Financial Statements and shall use commercially reasonable efforts to
cause Seller’s Auditor to issue unqualified opinions with respect to the Special
Financial Statements (the Special Financial Statements and related audit
opinions being hereinafter referred to as the “Audited Special Financial
Statements”), and provide its written consent for the use of Seller’s audit
reports with respect to Special Financial Statements in reports, registration
statements, or other documents filed by the Buyer or any of its affiliates under
the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934,
as amended, as needed.  Buyer shall promptly reimburse Seller for all fees
charged by Seller’s Auditor with respect to the preparation and delivery by
Seller’s Auditor to Buyer of the Audited Special Financial Statements and any
other fees charged by Seller’s Auditor to facilitate Buyer’s ongoing compliance
with SEC rules and regulations.  Seller shall take all reasonable action as may
be necessary to facilitate the completion of such audit and delivery of the
Audited Special Financial Statements to Buyer or any of its affiliates as soon
as reasonably practicable.  Buyer shall reimburse Seller for all other
reasonable costs and expenses incurred in complying with this Section 15.16.
 
[Signature Page Follows]

 
- 37 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
 
SELLER:
 
CABOT OIL & GAS CORPORATION
 
By:
/s/Scott C. Schroeder
Scott C. Schroeder
Vice President and Chief Financial Officer
 
BUYER:
 
BREITBURN OPERATING L.P.
 
By:
BreitBurn Operating GP, LLC,
 
its General Partner
   
By:  
/s/Randall H. Breitenbach
Name:  Randall H. Breitenbach
Title: President



Signature Page to Asset Purchase Agreement

 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
Attached to and made part of that certain
Asset Purchase Agreement dated as of July 26, 2011,
by and between Cabot Oil & Gas Corporation, as “Seller”, and
BreitBurn Operating L.P., as “Buyer”
 
DEFINITIONS
 
“Action” shall mean any action, suit, proceeding, condemnation or audit by or
before any court or other Governmental Authority or any arbitration proceeding
before any arbitral tribunal.
 
“Adjusted Purchase Price” shall be as defined in Section 3.1.
 
“Adjustment Period” shall be as defined in Section 3.3(a).
 
“Adjustment Statement” shall be as defined in Section 3.3(a).
 
“Agreed Rate” shall mean an annual rate of interest equal to the lesser of (a)
four percent (4%) and (b) the maximum rate of interest allowed by Law.
 
“Agreement” shall be as defined in the preamble hereof.
 
“Arbitration Procedures” shall mean the arbitration procedures set forth on
Exhibit A-1.
 
“Assets” shall mean the following described assets and properties (except to the
extent constituting Excluded Assets):
 
(a)           the Subject Interests;
 
(b)           the Lands;
 
(c)           the Incidental Rights;
 
(d)           the Claims;
 
(e)           the Inventory; and
 
(f)           all (i) oil, gas and other hydrocarbons produced from or
attributable to the Subject Interests with respect to all periods subsequent to
the Effective Time and (ii) proceeds from or of such oil, gas and other
hydrocarbons.
 
“Assumed Liabilities” shall mean all Covered Liabilities arising out of or
attributable to the ownership, use, construction, maintenance or operation of
the Assets before, on or after the Effective Time; provided, however, that the
Assumed Liabilities shall not include (a) any Covered Liability for which Seller
is obligated to indemnify Buyer pursuant to Section 13.2(b) and (b) any Retained
Liabilities.
 
“Audited Special Financial Statements” shall be as defined in Section 15.16(c).
 
 
Appendix A, Page 1

--------------------------------------------------------------------------------

 

“Business Day” shall mean any day that is not a Saturday, Sunday or legal
holiday in the State of Texas or a federal holiday in the United States of
America.
 
“Buyer” shall be as defined in the preamble hereof.
 
“Buyer Indemnified Persons” shall be as defined in Section 13.2.
 
“Claim Notice” shall be as defined in Section 13.3(a).
 
“Claims” shall mean all right, title and interest of Seller to any claims to the
extent attributable to ownership, use, construction, maintenance or operation of
the Assets subsequent to the Effective Time, including past, present or future
claims, whether or not previously asserted by Seller.
 
“Closing” shall be the consummation of the transaction contemplated by Article
X.
 
“Closing Date” shall mean (a) October 6, 2011 or (b) such other date as may be
mutually agreed to in writing by Seller and Buyer.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Confidentiality Agreement” shall be as defined in Section 5.2.
 
“Conveyance” shall be as defined in Section 8.3.
 
“Covered Liabilities” shall mean any and all debts, losses, liabilities, duties,
fines, damages, claims, Taxes, costs and expenses (including those arising out
of any demand, assessment, settlement, judgment or compromise relating to any
actual or threatened Action and any court costs, reasonable fees and expenses of
expert witnesses, reasonable investigative expenses, reasonable fees and
disbursements of legal counsel and other reasonable legal and investigative fees
and expenses incurred in investigating, preparing or defending any Action),
matured or unmatured, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, known or unknown, including any of the foregoing arising under,
out of or in connection with any Action, any order or consent decree of any
Governmental Authority, any award of any arbitrator, or any Law, contract,
commitment or undertaking.
 
“Deductible Amount” shall be as defined in Section 13.4(a)(ii).
 
“Defensible Title” shall mean, respectively as to the Subject Interest or
Subject Interests related to a particular Property Subdivision, title to such
Property Subdivision and the Subject Interest or Subject Interests related to
such Property Subdivision that:  (a) entitles Seller to receive not less than
the applicable Net Revenue Interest or Net Revenue Interests specified for such
Property Subdivision in Part II of the Property Schedule; (b) obligates Seller
to bear the costs and expenses attributable to the maintenance, development, and
operation of such Property Subdivision in an amount not greater than the
applicable Working Interest or Working Interests specified for such Property
Subdivision in Part II of the Property Schedule; and (c) except for Permitted
Encumbrances, is free and clear of all liens and encumbrances.
 
 
Appendix A, Page 2

--------------------------------------------------------------------------------

 

“Deferred Adjustment Claim” shall be as defined in Section 6.6.
 
“Deferred Matters Date” shall be as defined in Section 6.6.
 
“Deposit” shall be as defined in Section 3.2.
 
“Disputed Issues” shall be as defined in the Arbitration Procedures.
 
“Effective Time” shall mean 7:00 a.m., Mountain Daylight Time, on September 1,
2011.
 
“Election Period” shall be as defined in Section 13.3(a).
 
“Employment Offer” shall be as defined in Section 8.12.
 
“Environmental Laws” shall mean all Laws relating to (a) the control of any
potential pollutant, or protection of the air, water or land, (b) solid, gaseous
or liquid waste generation, handling, treatment, storage, disposal or
transportation, and (c) exposure to hazardous, toxic or other substances alleged
to be harmful.  “Environmental Laws” shall include, but are not limited to, the
Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C. § 1251
et seq., the Resource Conservation Recovery Act, 42 U.S.C. § 6901 et seq., the
Superfund Amendments and Reauthorization Act, 42 U.S.C. § 11001 et seq., the
Toxic Substances Control Act, 33 U.S.C. § 1251 et seq., the Safe Drinking Water
Act, 42 U.S.C. § 300f et seq. and the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq.
 
“Environmental Permits” shall be as defined in Section 4.1(m).
 
“Exchange” shall be as defined in Section 15.11(c).
 
“Excluded Assets” shall mean the following:
 
(a)           copies of all Records;
 
(b)           all deposits, cash, checks, funds and accounts receivable
attributable to Seller’s interest in the Assets with respect to any period of
time prior to the Effective Time;
 
(c)           all (i) oil, gas and other hydrocarbons produced from or
attributable to the Subject Interests with respect to all periods prior to the
Effective Time, (ii) oil, gas and other hydrocarbons attributable to the Subject
Interests which, at the Effective Time, are in storage, within processing
plants, in pipelines or otherwise held in inventory, and (iii) proceeds from or
of such oil, gas and other hydrocarbons;
 
(d)           any interests, properties and assets which Seller elects to
exclude from the Assets pursuant to Section 6.5(a) together with a pro rata
share of all applicable Incidental Rights, oil, gas and other minerals, and
other assets attributable or appurtenant thereto which are excluded from the
Assets in connection therewith;
 
 
Appendix A, Page 3

--------------------------------------------------------------------------------

 

(e)           all receivables and cash proceeds which were expressly taken into
account and for which credit was given in the determination of Net Cash Flow
pursuant to Section 3.3, as adjusted pursuant to Section 3.4;
 
(f)           claims of Seller for refund of or loss carry forwards with respect
to (i) Taxes attributable to any period prior to the Effective Time or (ii) any
Taxes attributable to the Excluded Assets;
 
(g)           all corporate, financial, Tax and legal records of Seller (other
than (i) financial and ad valorem and severance Tax records of Seller, to the
extent such records relate directly to the Assets, and (ii) legal records of
Seller, to the extent such records relate to the Assumed Liabilities);
 
(h)           all rights, interests, assets and properties described on Schedule
A-1;
 
(i)           except as otherwise provided in Section 8.10, all rights, titles,
claims and interests of Seller or any affiliate of Seller (i) under any policy
or agreement of insurance, (ii) under any bond, or (iii) to any insurance or
condemnation proceeds or awards;
 
(j)           all computer or communications software or intellectual property
(including tapes, data and program documentation and all tangible manifestations
and technical information relating thereto) owned, licensed or used by Seller;
 
(k)           all seismic, geological, geophysical and engineering data (in
whatever form) that is nontransferable or is not transferable without the
payment of a fee or other consideration (unless Buyer has agreed in writing to
pay such fee or other consideration); and
 
(l)           any logo, service mark, copyright, trade name or trademark of or
associated with Seller or any affiliate of Seller or any business of Seller or
of any affiliate of Seller.
 
“Final Adjustment Statement” shall be as defined in Section 3.4.
 
“Governmental Authority” shall mean (a) the United States of America, (b) any
state, county, municipality or other governmental subdivision within the United
States of America, and (c) any court or any governmental department, commission,
board, bureau, agency or other instrumentality of the United States of America
or of any state, county, municipality or other governmental subdivision within
the United States of America.
 
“Hazardous Substances” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds or chemicals that are
regulated or may form the basis of liability under Environmental Laws.
 
 
Appendix A, Page 4

--------------------------------------------------------------------------------

 

“Hydrocarbon Interests” shall mean (a) leases affecting, relating to or covering
any oil, gas and other hydrocarbons in place and the leasehold interests and
estates in the nature of working or operating interests under such leases, as
well as overriding royalties, net profits interests, production payments,
carried interests, rights of recoupment and other interests in, under or
relating to such leases, (b) fee interests in oil, gas or other hydrocarbons in
place, (c) royalty interests in oil, gas or other hydrocarbons in place, (d) any
other interest in oil, gas or other hydrocarbons in place, (e) any economic or
contractual rights, options or interests in and to any of the foregoing,
including any farmout or farmin agreement or production payment affecting any
interest or estate in oil, gas or other hydrocarbons in place, and (f) any and
all rights and interests attributable or allocable thereto by virtue of any
pooling, unitization, communitization, production sharing or similar agreement,
order or declaration.
 
“Incidental Rights” shall mean all right, title and interest of Seller in and to
or derived from the following insofar as the same are attributable to the
Subject Interests:  (a) all rights with respect to the use and occupancy of the
surface of and the subsurface depths under the Lands; (b) all rights with
respect to any pooled, communitized or unitized acreage by virtue of any Subject
Interest being a part thereof; (c) all agreements and contracts, easements,
rights-of-way, servitudes and other estates; (d) all oil, gas, water, carbon
dioxide or injection wells located on any Lands; (e) all other real and personal
property (including any automated equipment) located upon the Lands and used in
connection with the exploration, development or operation of the Subject
Interests; (f) all seismic, geological, geophysical and engineering data (in
whatever form); and (g) the Records.
 
“Indemnified Claim” shall be as defined in Section 13.3(a).
 
“Indemnified Person” shall be as defined in Section 13.3.
 
“Indemnifying Party” shall be as defined in Section 13.3.
 
“Initial Adjustment Amount” shall be as defined in Section 3.3(a).
 
“Initial Other Amounts” shall be as defined in Section 3.3(a).
 
“Intermediary” shall be as defined in Section 15.11(c).
 
“Inventory” shall mean the equipment and property listed on Schedule A-6 (as
described in such schedule) to the extent such equipment and property is not
used by the Closing Date in connection with the operation and development of the
Assets.
 
“Key Employee” shall be as defined in Section 8.12.
 
“knowledge” shall mean the actual knowledge (excluding any imputed or implied
knowledge) of any fact, circumstance or condition by a current officer of the
Party involved and, in the case of Seller, the individuals listed on Schedule
A-4.
 
“Lands” shall mean, except to the extent constituting Excluded Assets, all
right, title, and interest of Seller in and to the lands covered by or subject
to the Subject Interests.
 
“Law” shall mean any applicable statute, law, ordinance, regulation, rule,
ruling, order, writ, injunction, decree or other official act of or by any
Governmental Authority.
 
“Limitations” shall be as defined in Section 5.1.
 
 
Appendix A, Page 5

--------------------------------------------------------------------------------

 

“Material Adverse Effect” shall mean a material adverse effect on the value of
the Assets taken as a whole (after taking into account any insurance, indemnity
and other recoveries payable in respect thereof), excluding any effect resulting
from (a) any change in economic, industry, financial, market or political
conditions (whether general or regional in nature or limited to any area where
any Assets are located), (b) any change in Law, regulatory policy or accounting
rules, (c) entering into this Agreement or the announcement of the transactions
contemplated by this Agreement, (d) any matter, contract or agreement set forth
on an exhibit or schedule hereto, or (e) any change arising in connection with
any natural disasters, hostilities, acts of war, sabotage or terrorism.
 
“Material Contract” shall mean, to the extent binding upon the Assets and
Buyer’s ownership thereof or operations with respect thereto from and after
Closing, any contract or agreement which is one or more of the following types:
 
(a)           Any contract or agreement with any affiliate of Seller;
 
(b)           Any contract or agreement for the sale, purchase, exchange, or
other disposition of oil, gas or other hydrocarbons which is not cancelable
without penalty on sixty (60) days or less prior written notice;
 
(c)           Any area of mutual interest agreement;
 
(d)           Any contract or agreement for the lease or rental to Seller of
compressors which is not cancellable without penalty on sixty (60) days or less
prior written notice; or
 
(e)           Except for (i) the Subject Interests, (ii) operating, unitization,
pooling and communitization agreements and (iii) contracts and agreements of the
nature described in clauses (a) through (d) above, any contract or agreement
(including joint venture agreements and farmin and farmout agreements) that
could reasonably be expected to result in aggregate payments, or receipt of
proceeds, by Seller of more than $250,000 during the current or any subsequent
calendar year.
 
“Net Cash Flow” shall be as defined in Section 3.3(c).
 
“Net Revenue Interest” shall mean an interest (expressed as a percentage or
decimal fraction) in and to all oil and gas produced and saved from or
attributable to a Property Subdivision.
 
“P&A Wells” shall be as defined in Section 3.1.
 
“Parties” shall mean Seller and Buyer and “Party” shall mean either Seller or
Buyer.
 
“Permitted Encumbrances” shall mean any of the following matters:
 
(a)           all agreements, instruments, documents, liens, encumbrances, and
other matters which are described on Schedule A-2;
 
 
Appendix A, Page 6

--------------------------------------------------------------------------------

 

(b)           any materialman’s, mechanics’, repairman’s, employees’,
contractors’, operators’ or other similar liens, security interests or charges
for liquidated amounts arising in the ordinary course of business incidental to
construction, maintenance, development, production or operation of the Assets or
the production or processing of oil, gas or other hydrocarbons therefrom, that
are not delinquent and that will be paid in the ordinary course of business or,
if delinquent, that are being contested in good faith;
 
(c)           any liens for Taxes not yet delinquent or, if delinquent, that are
being contested in good faith in the ordinary course of business;
 
(d)           excepting circumstances where the rights for enforcement or
foreclosure have been triggered, any liens or security interests created by Law
or reserved in oil, gas or mineral leases for royalty, bonus or rental or for
compliance with the terms of the Subject Interests;
 
(e)           all Preference Rights and Transfer Requirements;
 
(f)           consents to assignment from the United States Department of
Interior and the applicable state or Indian agencies or authorities that may be
required under the terms of (or regulations specifically applicable to) any
federal, state or Indian leases in connection with the assignment thereof or any
interest therein;
 
(g)           any easements, rights-of-way, servitudes, permits, licenses,
surface leases and other rights with respect to operations to the extent such
matters do not interfere in any material respect with Seller’s operation of the
portion of the Assets burdened thereby;
 
(h)           any obligations, prohibitions, restrictions, terms or provisions
similar to those contained in or under any A.A.P.L. Model Form Operating
Agreement;
 
(i)           all agreements and obligations relating to imbalances with respect
to the production, transportation or processing of gas or calls or purchase
options on oil or gas production;
 
(j)           all royalties, overriding royalties, net profits interests,
carried interests, reversionary interests and other burdens to the extent that
the net cumulative effect of such burdens, as to a particular Property
Subdivision, does not operate to reduce the Net Revenue Interest of Seller in
such Property Subdivision below the Net Revenue Interest shown therefor in Part
II of the Property Schedule or increase the Working Interest of Seller in such
Property Subdivision above the Working Interest shown therefor in Part II of the
Property Schedule without a proportionate increase in the Net Revenue Interest
of Seller;
 
 
Appendix A, Page 7

--------------------------------------------------------------------------------

 

(k)           all liens, charges, encumbrances, contracts, agreements,
instruments, obligations, defects, irregularities and other matters affecting
any Asset which individually or in the aggregate (i) are not such as to
interfere materially with the operation, value or use of such Asset and (ii) do
not reduce the Net Revenue Interest of Seller in such Property Subdivision below
the Net Revenue Interest shown therefor in Part II of the Property Schedule or
increase the Working Interest of Seller in such Property Subdivision above the
Working Interest shown therefor in Part II of the Property Schedule without a
proportionate increase in the Net Revenue Interest of Seller;
 
(m)          any encumbrance, title defect or other matter (whether or not
constituting a Title Defect) waived or deemed waived by Buyer pursuant to
Article VI;
 
(n)           rights reserved to or vested in any Governmental Authority to
control or regulate any of the wells or units or other properties included in
the Assets and all applicable laws, rules, regulations and orders of such
authorities so long as the same do not, as to a particular Property Subdivision,
reduce the Net Revenue Interest of Seller in such Property Subdivision below the
Net Revenue Interest shown therefor in Part II of the Property Schedule or
increase the Working Interest of Seller in such Property Subdivision above the
Working Interest shown therefor in Part II of the Property Schedule without a
proportionate increase in the Net Revenue Interest of Seller;
 
(o)           the terms and conditions of all the Subject Interests and
contracts and agreements relating to the Subject Interests, including
exploration agreements, gas sales contracts, processing agreements, farmins,
farmouts, operating agreements, and area of mutual interest agreements, to the
extent such terms and conditions do not, as to a particular Property
Subdivision, reduce the Net Revenue Interest of Seller in such Property
Subdivision below the Net Revenue Interest shown therefor in Part II of the
Property Schedule or increase the Working Interest of Seller in such Property
Subdivision above the Working Interest shown therefor in Part II of the Property
Schedule without a proportionate increase in the Net Revenue Interest of Seller;
and
 
(p)           excepting circumstances where such rights have already been
triggered, rights of reassignment requiring notice or the reassignment (or
granting an opportunity to receive an assignment) of a leasehold interest to the
holders of such reassignment rights prior to surrendering or releasing such
leasehold interest.
 
“Person” shall mean any Governmental Authority or any individual, firm,
partnership, corporation, joint venture, trust, unincorporated organization or
other entity or organization.
 
“Phase I Environmental Site Assessment” means an environmental site assessment
performed pursuant to the American Society for Testing and Materials E1527 - 05,
or any similar environmental assessment.
 
“Preference Property” shall be as defined in Section 7.2.
 
 
Appendix A, Page 8

--------------------------------------------------------------------------------

 

“Preference Right” shall mean any right or agreement that enables or may enable
any Person to purchase or acquire any Asset or any interest therein or portion
thereof as a result of or in connection with (a) the sale, assignment,
encumbrance or other transfer of any Asset or any interest therein or portion
thereof or (b) the execution or delivery of this Agreement or the consummation
or performance of the terms and conditions contemplated by this Agreement.
 
“Property Schedule” shall mean Exhibit A-2 attached to and made a part of this
Agreement.
 
“Property Subdivision” shall mean each well location, well or other subdivision
of property described or referenced in Part II of the Property Schedule.
 
“Property Taxes” means all real property and personal property ad valorem Taxes
(including gross products Taxes imposed under Wyo. Stat. §39-14-201 et seq. and
similar statutes in Utah and Colorado).
 
“Purchase Price” shall be as defined in Section 3.1.
 
“Purchase Price Adjustments” shall be as defined in Section 3.1.
 
“Records” shall mean, except to the extent constituting Excluded Assets, and
except to the extent the transfer thereof may not be made without violating
legal constraints or legal obligations (provided that, in the case of
confidentiality obligations, Seller has used commercially reasonable efforts to
obtain any consents associated therewith) or waiving any attorney/client
privilege (other than records and files with respect to litigation matters that
constitute a portion of the Assumed Liabilities), any and all lease files, land
files, division order files, production marketing files, well files, production
records, litigation files, and all other files arising out of or relating to the
Subject Interests or the ownership, use, maintenance or operation of the Assets.
 
“Reserve Report” shall mean that certain reserve report dated January 1, 2011,
prepared by Seller with respect to the Subject Interests as of December 31,
2010.
 
“Retained Assets” shall be as defined in Section 7.3.
 
“Retained Liabilities” shall mean the following: (a) to the extent arising from
the ownership, operation, use or condition of the Assets prior to the Effective
Time, all Covered Liabilities of Seller relating to any claims asserted by third
Persons for (i) property damage that is (A) covered by insurance maintained by
Seller with a third-party insurance provider and (B) unrelated to any matter
regarding the environmental condition of the Assets, Hazardous Substances or any
other environmental matter or liability and (ii) personal injury or death; (b)
except for obligations or liabilities related to any amounts which were
expressly taken into account as a downward adjustment pursuant to subsection (i)
or (vii) of the definition of Adjusted Purchase Price, as adjusted pursuant to
Section 3.4, all Covered Liabilities of Seller to a third Person that are
asserted by such third Person against Seller or are asserted by such third
Person against Buyer that Buyer, in turn, asserts against Seller, in all cases
within two (2) years after the Closing Date, for the failure by Seller to pay
(i) royalties, overriding royalties and similar payments due to such third
Person with respect to sales of hydrocarbons produced from the Subject Interests
prior to the Effective Time, (ii) costs and expenses owed by Seller to such
third Person for services performed or materials furnished by such third Person
with respect to the Assets prior to the Effective Time and (iii) amounts due to
working interest owners who are non-operators under any operating agreement
included in the Assets in which Seller is the operator resulting from joint
interest audits (whether occurring before or after the Effective Time) of
operations conducted by Seller as operator of certain of the Assets prior to the
Effective Time; (c) except as otherwise provided in Sections 15.4 and 15.10, all
Covered Liabilities arising with respect to any period or portion thereof ending
at or prior to the Effective Time to pay Taxes attributable to the Assets; (d)
all Covered Liabilities relating to or arising from the Excluded Assets; (e) all
Covered Liabilities relating to or arising from any offsite disposal by Seller,
prior to the Effective Time, of any Hazardous Substances arising from Seller’s
operation, ownership, or use of the Assets; (f) all Covered Liabilities with
respect to liens, security interests and similar charges against the Assets
relating to amounts that are being disputed in good faith by Seller as of the
date hereof or the Closing Date, as applicable, and (g) all Covered Liabilities
relating to or arising from the litigation matters set forth on Schedule 4.1(f).
 
 
Appendix A, Page 9

--------------------------------------------------------------------------------

 

“SEC” shall be as defined in Section 15.16(a).
 
“Seller” shall be as defined in the preamble hereof.
 
“Seller’s Auditor” shall be as defined in Section 15.16(a).
 
“Seller Indemnified Persons” shall be as defined in Section 13.1.
 
“Seller Title Credit” shall be as defined in Section 6.4.
 
“Special Financial Statements” shall be as defined in Section 15.16(a).
 
“Subject Interests” shall mean all of the Hydrocarbon Interests owned by Seller
or its affiliates which are located in the counties listed on Schedule A-5
regardless of whether set forth on the Property Schedule, and all other
interests of Seller or its affiliates in, to or under any Hydrocarbon Interests
in, to or under or derived from any lands covered by or subject to any of the
Hydrocarbon Interests owned by Seller or its affiliates which are located in the
counties listed on Schedule A-5 regardless of whether set forth on the Property
Schedule, including (a) the undivided interests specified in the Property
Schedule in, to or under the Hydrocarbon Interests specifically described in the
Property Schedule and (b) all other interests of Seller in, to or under any
Hydrocarbon Interests in, to or under or derived from any lands covered by or
subject to any of the Hydrocarbon Interests described in the Property Schedule,
even though such interests of Seller may be incorrectly described or referred to
in, or a description thereof may be omitted from, the Property Schedule.
 
“Tax Return” shall mean any return, report, election, declaration, statement,
information return, schedule, or other document (including any related or
supporting information) filed or required to be filed with any Governmental
Authority in connection with the determination, assessment, collection or
administration of any Taxes or the administration of any laws, regulations or
administrative requirements relating to any Taxes or any amendment thereof.
 
“Taxes” shall mean all federal, state and local taxes or similar assessments or
fees, together with all interest, fines, penalties and additions thereto.
 
 
Appendix A, Page 10

--------------------------------------------------------------------------------

 

“Termination Effective Time” shall be as defined in Section 14.1(a)(ii).
 
“Title Defect” shall be as defined in Section 6.3.
 
“Title Defect Amount” shall be as defined in Section 6.2(d).
 
“Title Defect Deductible” shall be as defined in Section 6.2(d).
 
“Title Defect Property” shall be as defined in Section 6.2(c).
 
“Title Examination Period” shall be as defined in Section 6.2(a).
 
“Transfer Requirement” shall mean any consent, approval, authorization or permit
of, or filing with or notification to, any Person which is required to be
obtained, made or complied with for or in connection with any sale, assignment
or transfer of any Asset or any interest therein other than any consent or
approval of or filing with any Governmental Authority or Indian agency or
authority in connection with the assignment of any Subject Interest as
contemplated by Section 7.4.
 
“Transition Agreement” shall be as defined in Section 8.11.
 
“Unscheduled (Negative) Imbalance” shall mean, respectively as to each Property
Subdivision to which the Subject Interests are attributable and without
duplication, the sum (expressed in Mcfs) of (a) the aggregate make-up, prepaid
or other volumes of natural gas, not described on Schedule A-3, that Seller is
obligated as of the Effective Time, on account of prepayment, advance payment,
take-or-pay, gas balancing or similar obligations, to deliver from the Subject
Interests attributable to such Property Subdivision after the Effective Time
without then or thereafter being entitled to receive full payment therefor
(proportionately reduced to the extent Seller will be entitled to receive
partial payment therefor) and (b) the aggregate pipeline or processing plant
imbalances or overdeliveries, not described on Schedule A-3, for which Seller is
obligated to pay or deliver (as of the Effective Time) natural gas or cash to
any pipeline, gatherer, transporter, processor, co-owner or purchaser in
connection with any other natural gas attributable to the Subject Interests.
 
“Unscheduled (Positive) Imbalance” shall mean, respectively as to each Property
Subdivision to which the Subject Interests are attributable and without
duplication, the sum (expressed in Mcfs) of (a) the aggregate make-up, prepaid
or other volumes of natural gas, not described on Schedule A-3, that Seller is
entitled as of the Effective Time, on account of prepayment, advance payment,
take-or-pay, gas balancing or similar obligations, to receive from the
Hydrocarbon Interests (other than the Subject Interests) attributable to such
Property Subdivision after the Effective Time and (b) the aggregate pipeline or
processing plant imbalances or underdeliveries, not described on Schedule A-3,
for which Seller is entitled to receive (as of the Effective Time) natural gas
or cash from any pipeline, gatherer, transporter, processor, co-owner or
purchaser in connection with any natural gas attributable to the Subject
Interests.
 
“Working Interest” shall mean the percentage of costs and expenses attributable
to the maintenance, development and operation of a Property Subdivision.
 
 
Appendix A, Page 11

--------------------------------------------------------------------------------

 

EXHIBIT A-1


Attached to and made part of that certain
Asset Purchase Agreement dated as of July 26, 2011,
by and between Cabot Oil & Gas Corporation, as “Seller”, and
BreitBurn Operating L.P., as “Buyer”
 
ARBITRATION PROCEDURES
 
The Arbitration Procedures referred to in the Asset Purchase Agreement (the
“Agreement”) to which this Exhibit A-1 is attached shall be as follows:
 
1.
Capitalized terms used and not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.

 
2.
(a)        With respect to unresolved Deferred Adjustment Claims, within five
(5) Business Days of the Deferred Matters Date, Seller and Buyer shall each
submit to the other the list of what such Party considers to comprise the
remaining unresolved Deferred Adjustment Claims.  The two lists shall together
comprise the “Disputed Issues” relating to Deferred Adjustment Claims which
shall be resolved by the binding arbitration provided for herein.

 
(b)           If, pursuant to Section 3.4 of the Agreement, either Buyer or
Seller elect to submit any Final Adjustment Statement disagreements to
arbitration, such disagreements will also constitute “Disputed Issues” to be
resolved by the binding arbitration provided for herein.
 
3.
Seller and Buyer, each being duly authorized by all necessary corporate, limited
partnership or other  proceedings, shall submit the Disputed Issues to binding
arbitration by a board of arbitration to be selected by the following
procedures.  Notices hereunder shall be sufficient if sent in accordance with
the terms of the Agreement.  With respect to Disputed Issues involving Deferred
Adjustment Claims, within five (5) days after the Deferred Matters Date, Seller
shall by written notice to Buyer name one arbitrator and Buyer shall by written
notice to Seller name one arbitrator.  With respect to Disputed Issues involving
Final Adjustment Statement disagreements, within five (5) days after either
Buyer or Seller provides the other Party with written notice that such Party
desires to submit such Final Adjustment Statement disagreements to arbitration,
Seller shall by written notice to Buyer name one arbitrator and Buyer shall by
written notice to Seller name one arbitrator.  If a Party fails to name an
arbitrator, the other Party shall by further written notice to the other Party
name the second arbitrator.  The two arbitrators so appointed shall name the
third arbitrator within ten (10) days after the selection of the second
arbitrator.  If they fail to do so, either arbitrator may request the judge of
the United States District Court for the Southern District of Texas having
greatest tenure, but not yet on retired or senior status, to appoint the third
arbitrator.  If that judge fails to do so within thirty (30) days, either Party
may request the judge of that court next senior to name the third arbitrator,
and if that judge fails to do so after ten (10) days, either Party may make the
request of the judge of that court next senior, and so on, until the board of
arbitration is constituted.  Each arbitrator must be experienced in and
knowledgeable about the oil and gas exploration and production business
(including, in the case of Deferred Adjustment Claims, land and title matters)
and, to the extent the Disputed Issues relate to accounting, must be experienced
in and knowledgeable about oil and gas accounting matters.  In addition, the
third arbitrator, in each case, shall be required to meet the qualification
requirements of the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA Rules”), whether appointed by the arbitrators or by a
judge as provided above.


 
Exhibit A-1, Page 1

--------------------------------------------------------------------------------

 

4.
If prior to rendering a decision an arbitrator resigns or becomes unable to
serve, the arbitrator shall be replaced as follows.  If that arbitrator was one
of the two arbitrators appointed by a Party, the Party that named him or her
shall name a replacement; provided, however, that if that replacement is not
named within five (5) days from notice of resignation or inability to serve, the
other Party shall name a replacement.  If he or she was the third arbitrator,
the other two arbitrators shall name a replacement; provided, however, that if
they fail to agree on a replacement within ten (10) days, either arbitrator may
follow the procedures specified in Paragraph 3 above and request judicial
appoint of the replacement.

 
5.
No Party subject to these Arbitration Procedures will commence or prosecute any
suit or action against the other Party subject to these Arbitration Procedures
relating to the Disputed Issues, other than as may be necessary to compel
arbitration under these Arbitration Procedures or to enforce the award of the
board of arbitration.

 
6.
The board of arbitration may in all matters act through a majority of its
members on each matter if unanimity is not attained.  It shall not be necessary
that the same majority agree on each and every item; that is, the Parties will
be bound by majority rulings on each Disputed Issue even though the majority is
not the same as to each Disputed Issue. In fulfilling their duties hereunder
with respect to Deferred Adjustment Claims, each of the arbitrators shall be
bound by the matters set forth in Article VI of the Agreement. The arbitrators
shall not add any interest factor reflecting the time value of money to any
Title Defect Amount.

 
7.
No matters whatsoever, other than the Disputed Issues, are subject to the
agreement to arbitrate embodied in these Arbitration Procedures.  The board of
arbitration shall be empowered hereunder solely to resolve the Disputed
Issues.  The board of arbitration shall not have any authority to award
indirect, consequential, exemplary or punitive damages.  The sole forum for the
arbitration shall be Harris County, Texas and all hearings shall be conducted in
Harris County, Texas.

 
8.
The decision of the board of arbitration shall be rendered in writing and shall
be final and binding upon the Parties as to the Disputed Issues.  The expenses
of arbitration, including reasonable compensation to the third arbitrator, shall
be borne equally by the Parties.  Each Party shall bear the compensation and
expenses of its own counsel, witnesses and employees and of any arbitrator it
has appointed.  If the testimony of a witness is obtained by both Parties, the
costs associated with obtaining such testimony shall be borne equally between
the Parties.


 
Exhibit A-1, Page 2

--------------------------------------------------------------------------------

 

9.
Matters not specifically provided for in the Arbitration Procedures shall be
governed by the AAA Rules.


 
Exhibit A-1, Page 3

--------------------------------------------------------------------------------

 